FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 1 of 71
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                  Exhibit                   7
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 2 of 71
                                                                      RECEIVED  NYSCEF: 07/14/2020

            9e                                        OFFICE                          OFLABORRELATIONS
                                                                           40 Rector        Street,    New    York,        N.Y.    10006-1705
                                                                                                        nyc.gov/olr




           ROBERT W. LINN                                                                                                                          MAYRA E. BELL
           Commissioner                                                                                                                            General Counsel
           RENEE CAMPlON                                                                                                                           GEORGETTE       GESTELY
           First Deputy Commissioner                                                                                                               Director, Employee Benefits Program
           CLAIRE    LEVITT
           Deputy Commissioner
            Health Care Cost Management




              TO:                         HEADS              OF CONCERNED                      CITY        DEPARTMENTS                             AND       AGENCIES


              FROM:                       ROBERT              W.     LINN,       COMMISSIONER


              SUBJECT:                    EXECUTED                   CONTRACT:                 CORRECTION                         OFFICERS


              TERM:                       NOVEMBER                    1, 2011         TO    FEBRUARY                  28,     2019




                             Attached           for   your    information             and    guidance         is a copy            of   the    executed            contract      entered

              into      by   the   Commissioner                of    Labor       Relations            on behalf       of     the    City      of     New         York   and     the
              Correction            Officer's         Benevolent             Association          on behalf           of    the    incumbents               of    positions      listed    in

              Article        I of said        contract.



                             The     contract         incorporates            terms    of    an agreement              reached             through         collective         bargaining
              negotiations              and     related      procedures.



              DATED:




                 OFFICE            OF     LABOR           RELATIONS

                             REGISTRATION

    OFFICIAL                                                  CONTRACT




     NO:                                                                       DATE

     1   700            1                                    3AN               G,
                                                                                      ¾7
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 3 of 71
                                                                      RECEIVED  NYSCEF: 07/14/2020

                                                                         CORRECTION                                         OFFICERS
                                                                           2011            - 2019              AGREEMENT

                                                                                   TABLEOFCONTENTS


               ARTICLE        I-     UNION           RECOGNITION                            AND          UNIT           DESIGNATION................................................................1

               ARTICLE        II - UNION               SECURITY                    - DUES             CHECKOFF...................................................................................2

               ARTICLE        III    - HOURS             AND          OVERTIME..........................................................................................................3

               ARTICLE        IV     - RECALL                AFTER             TOUR             .............................................................................................................3

               ARTICLE        V - COMPUTATION                                OF       BENEFITS.................................................................................................3

                ARTICLE       VI     - SALARIES                  ...................................................................................................................................4

               ARTICLE        VII-       UNIFORM                  ALLOWANCE........................................................................................................9

                ARTICLE       VIII      - LONGEVITY                       ADJUSTMENTS.............................................................................................10

                ARTICLE       IX     - PAYMENT                   FOR          HOLIDAY                   WORK........................................................................................11

                ARTICLE       X - LEAVES......................................................................................................................................11

                ARTICLE       XI-      VACATIONS.............................................................................................................................12

                ARTICLE       XII-       HEALTH                AND          HOSPITALIZATION                                    BENEFITS..................................................................18

                ARTICLE       XIII      - SECURITY                   BENEFITS                    FUND...............................................................................................21

                ARTICLE       XIV       - ANNUITY                   FUND...................................................................................................................22

                ARTICLE       XV       - SENIORITY..............................................................................................................................24


                ARTICLE       XVI-         GENERAL...............................................................................................................................24

                ARTICLE       XVII-          UNION             ACTIVITY................................................................................................................28

                ARTICLE       XVIII-          NO DISCRIMINATION.......................................................................................................29

                ARTICLE       XIX       - BILL          OF      RIGHTS...................................................................................................................29

                ARTICLE       XX - NIGHT                   SHIFT           DIFFERENTIAL.............................................................................................29

                ARTICLE       XXI-         GRIEVANCE                       AND          ARBITRATION                             PROCEDURE............................................................30

                ARTICLE       XXII-          LINE-OF-DUTY                          DEATH                BENEFIT.....................................................................................33

                ARTICLE       XXIII        - DEATH               BENEFIT                  - UNUSED                   LEAVE               AND          COMPENSATORY                                      TIME.........................33

                ARTICLE       XXIV          - TERMINAL                      LEAVE               LUMP             SUM......................................................................................34

                ARTICLE       XXV         - NO STRIKES.........................................................................................................................34


                ARTICLE       XXVI          - BULLETIN                    BOARDS..........................................................................................................34

                ARTICLE       XXVII           - NO WAIVER.......................................................................................................................34


                ARTICLE       XXVIII-             SAVINGS                 CLAUSE..........................................................................................................34

                ARTICLE       XXIX          - LABOR-MANAGEMENT                                              COMMITTEES........................................................................35

                ARTICLE       XXX         - FINANCIAL                      EMERGENCY                           ACT........................................................................................36




                                                                                                                                                                                                         1700                   1



                Correction Officers Benevolent Association                                                                                                    November l. 201 I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 4 of 71
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                           CORRECTION                                OFFICERS
                                                                            2011            - 2019           AGREEMENT




                             AGREEMENT                        made        this     lil         day      of       7«A        Av4T,          2017,          by and      between            the    City        of

             New       York        (hereinafter               called       the     "City"),              acting        by     the     Commissioner                    of     Labor       Relations,
             and       the      Correction              Officers            Benevolent                       Association                  of     the       City      of     New         York,           Inc.
                                                         "Union"
             (hereinafter              called     the                           or the        "C.O.B.A."),                  for     the    period          from      November             1, 201        1 to

             February            28,     2019.




                                                                                    W         I T N E S S E T H:



                             WHEREAS,                   the    Correction                   Officers          employed              by the         City      have     duly        designated             the

             Union        as their         exclusive            bargaining                  representative                  for     the        purpose        of collective             bargaining
             with      the      City     with     respect           to wages,                hours         and      conditions                 of employment;                    and



                             WHEREAS,                   the     Union            and        the     City      desire          to cooperate                 in establishing               conditions

             which       will      tend        to secure        standards                and       conditions             of employment                    consistent            with    the dignity

             of     Correction            Officers,           and      to provide                 methods           for     fair    and         peaceful          adjustment            of disputes

             that     may       arise      between            the      Union        and           the    City;       and



                             WHEREAS,                    as     a      result          of      collective              bargaining                 the      parties          have        reached             an

             agreement             which         they      desire         to reduce                to writing;



                             NOW,          THEREFORE,                       it is mutually                    agreed          as follows:




                             ARTICLE                  I - UNION                  RECOGNITION                                  AND          UNIT            DESIGNATION


             Section          1.



                             The        City     recognizes               the       Union               as    the      sole        and         exclusive           collective           bargaining
             representative                 for the        unit        consisting                 of    the      employees                of     New        York          City     in   the     title       of
                                        Officer."
             "Correction




                                                                                                                                                                                        170             0        1




             Correction Officers Benevolent Association                                                                                                   November 1, 201 I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 5 of 71
                                                                      RECEIVED  NYSCEF: 07/14/2020




             Section           2.



                       Except                    as otherwise                  provided                 herein,      for          purposes                of      this         Contract,            the        terms
             "employee,"                       "employees,"                                                 Officer"                                                           Officers"
                                                                               "Correction                                          or       "Correction                                               shall         be

             interchangeable                      and     shall       relate      solely           to employees                  in the       unit        described                in Section             1 of this

             Article.




                                               ARTICLE                 II   - UNION                     SECURITY                   - DUES                 CHECKOFF


             Section           1.



                              All        employees              covered           by    this           Agreement               shall      be free          to become                     and    remain

             members                of    the     Union         in good           standing.



             Section           2.



                              The         Union         shall     have         the     exclusive               right      to the         checkoff               and       transmittal             of      dues       on

             behalf       of        each         employee             in    the      unit        in     accord          with      the        Mayor's              Executive                Order          No.     98,
                                                                                                                                                                                            Dues"
             dated       May             15,     1969      entitled         "Regulations                    Regulating                 the     Checkoff                  of    Union                        and        in

             accord           with         the      Mayor's            Executive                  Order          No.       107,          dated       December                      29,      1986,         entitled
                                                                                                                                                                                           Dues"
             "Regulations                      Governing           Procedures                    for     Orderly          Payroll            Checkoff              of         Union                       and     any
             Executive               Orders            which       amend             or supersede                  said        Executive             Orders.



             Section           3.



                              An         employee           may        consent              in    writing            to the       authorization                    of     the       deduction             of    dues

             from       his     wages            and     to the       designation                 of the       Union           as the        recipient             thereof.              Such     consent,             if

             given,       shall           be in a proper               form,         in accord              with        Section           2 of this             Article            II,   which         bears      the

             signature              of    the     employee.



             Section           4.



                              The         parties        agree        to    an       agency             shop       to    the     extent          permitted                    by   applicable             law,       as

             described              in a supplemental                       agreement                   hereby          incorporated                 by        reference.




                                                                                                                                                                                                          17001

             Correction Officers Benevolent Association                                                          2                                             November 1, 201 I to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 6 of 71
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                  ARTICLE                       III        -    HOURS                     AND            OVERTIME


             Section         1.



                            All     ordered              and/or             authorized                     overtime                  in excess                of forty      (40)        hours         in any          week        or in

             excess         of the         hours             required              of     an employee                          by        reason          of     his     regular             duty      chart          if a week's

             measurement                       is not         appropriate,                     whether                    of     an       emergency                   nature           or     of    a non-emergency

             nature,        shall       be compensated                              for      either            by cash              payment               or compensatory                           time      off,     at the rate

             of     time          and       one-half,                  at         the        sole          option              of         the      employee.                     Such              cash       payments                or

             compensatory                      time      off       shall           be computed                            on     the       basis         of fifteen             (15)        minute           segments.



             Section         2.



                            In     order         to preserve                      the     intent               and        spirit         of     this      Section          on      overtime                compensation,
             there     shall        be no          rescheduling                         of     days            off       and/or            tours         of     duty.       This            restriction              shall    apply
             both      to    the        retrospective                        crediting                 of          time        off        against              hours       already                 worked            and     to     the

             anticipatory               re-assignment                         of        personnel                    to different                 days         off      and/or          tours        of     duty.



             Section         3.



                            Overtime                  shall       be computed                          on a monthly                           basis      and      the     Department                  shall          make     every
             reasonable              effort           to pay        such            overtime                   within              six     (6)     weeks             following               the     submission               of the

             monthly             report.




                                                                   ARTICLE                            IV       -    RECALL                       AFTER                TOUR


                            Any         Correction                 Officer                who         is recalled                   to duty            after     having          completed                  the employee's

             regular         tour         of     duty          shall         receive                pay         pursuant                  to     the      regular          overtime                 provisions               of     this

             Agreement,                 that       is,       in    cash            or     compensatory                             time          off     at the         sole      option             of     the      Correction

             Officer         at the         rate        of     time          and        one-half                   for     the       time         actually             worked.               The      Department                   will

             issue     a directive                to the          heads            of all       commands                           informing                  them       that     a Correction                    Officer          who

             is recalled            shall         be put           to work.




                                                         ARTICLE                          V - COMPUTATION                                                 OF         BENEFITS


                            Since          the        average           basic             forty-hour                     week            has     not      been        changed               by this        Agreement,                the

             current         standard              practice                 for     the       computation                          of compensation                         for     holidays,                vacation              days,
             personal             leave         days,         annuity              fund        contributions                             and     other         relevant           benefits,               shall      continue          to

             be calculated                 on      the        basis          of     an eight-hour                          work            day.




                                                                                                                                                                                                                             17001


             Correction Officers Benevolent Association                                                                        3                                                November 1, 201 1 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 7 of 71
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                     ARTICLE                    VI     - SALARIES



             Section      1.      Salary       Rates



                         During          the    term      of      this      Agreement,                 the     following         basic       amounts,          which   where
             specified         include     both        salary      rates          and    longevity            adjustments,           shall    prevail    for    employees:



             a.          For     Correction            Officers           Hired         prior    to January           1, 2006


                         Grade-Service                             Effective                     Effective             Effective             Effective
                         First    Grade                              I 1/l/11                        12/1/12                1/1/14            2/1/15
                         20 Years                                   $84,618                      $85,391                   $86,171           $86,959
                         15 Years                                   $83,618                      $84,391                   $85,171           $85,959
                         10 Years                                   $82,618                      $83,391                   $84,171           $84,959
                          5 Years                                   $81,618                      $82,391                   $83,171           $83,959
                         Basic                                      $77,253                      $78,026                   $78,806           $79,594
                         Second      Grade                          $59,967                      $60,567                   $61,173           $61,785
                         Third     Grade                            $57,804                      $58,382                   $58,966           $59,556
                         Fourth     Grade                           $49,476                      $49,971                   $50,471           $50,976
                         Fifth    Grade                             $46,682                      $47,149                   $47,620           $48,096
                         Sixth     Grade                            $43,870                      $44,309                   $44,752           $45,200




                         Grade-Service                              Effective                    Effective             Effective
                         First    Grade                                  3/l/16                      3/1/l7                3/1/18
                         20 Years                                   $88,153                      $90,173                   $92,657
                         15 Years                                   $87,153                      $89,173                   $91,657
                         10 Years                                   $86,153                      $88,173                   $90,657
                          5 Years                                   $85,153                      $87,173                   $89,657
                         Basic                                      $80,788                      $82,808                   $85,292
                         Second      Grade                          $62,712                      $64,280                   $66,208
                         Third     Grade                            $60,449                      $61,960                   $63,819
                         Fourth     Grade                           $51,741                      $53,035                   $54,626
                         Fifth    Grade                             $48,817                      $50,037                   $51,538
                         Sixth     Grade                            $45,878                      $47,025                   $48,436




                                                                                                                                                                       17001

             Correction Officers Benevolent Association                                                                                November 1. 201 t to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 8 of 71
                                                                      RECEIVED  NYSCEF: 07/14/2020




             b.         For     Correction    Officers       Hired    between        January   1, 2006     and    October    31,   2008




                        Grade-Service                     Effective         Effective          Effective         Effective
                        First    Grade                     11/1/11              12/1/12          1/1/14           2/l/15
                        20 Years                          $84,618               $85,391        $86,171           $86,959
                        15 Years                          $83,618               $84,391        $85,171           $85,959
                        10 Years                          $82,618               $83,391        $84,171           $84,959
                        5 Years                           $81,618               $82,391        $83,171           $83,959
                        Basic                             $77,253               $78,026        $78,806           $79,594
                        Second     Grade                  $57,175               $57,747        $58,324           $58,907
                       Third      Grade                   $53,803               $54,341        $54,884           $55,433
                        Fourth     Grade                  $49,267               $49,760        $50,258           $50,761
                        Fifth    Grade                    $44,080               $44,521        $44,966           $45,416
                        Sixth    Grade                    $42,395               $42,819        $43,247           $43,679




                        Grade-Service                     Effective         Effective          Effective
                        First    Grade                     3/1/16                3/1/17         3/l/18
                        20 Years                          $88,153               $90,173        $92,657
                        15 Years                          $87,153               $89,173        $91,657
                        10 Years                          $86,153               $88,173        $90,657
                        5 Years                           $85,153               $87,173        $89,657
                        Basic                             $80,788               $82,808        $85,292
                        Second     Grade                  $59,791               $61,286        $63,125
                        Third     Grade                   $56,264               $57,671        $59,401
                        Fourth     Grade                  $51,522               $52,810        $54,394
                        Fifth    Grade                    $46,097               $47,249        $48,666
                        Sixth    Grade                    $44,334               $45,442        $46,805




                                                                                                                             17001


             Correction Officers Benevolent Association                          5                         November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 9 of 71
                                                                      RECEIVED  NYSCEF: 07/14/2020




              c.        For      Correction    Officers       Hired    between        September        1, 2008   and    December      31,
              2008


                        Grade-Service                      Effective         Effective            Effective       Effective
                        First    Grade                      11/1/11              12/1/12            1/1/14         2/1/15
                        20 Years                           $84,618               $85,391          $86,171         $86,959
                         15 Years                          $83,618               $84,391          $85,171         $85,959
                         10 Years                          $82,618               $83,391          $84,171         $84,959
                         5 Years                           $81,618               $82,391          $83,171         $83,959
                        Basic                              $77,253               $78,026          $78,806         $79,594
                        Second      Grade                  $56,381               $56,945          $57,514         $58,089
                        Third     Grade                    $52,159               $52,681          $53,208         $53,740
                        Fourth     Grade                   $47,253               $47,726          $48,203         $48,685
                        Fifth    Grade                     $43,812               $44,250          $44,693         $45,140
                        Sixth     Grade                    $39,698               $40,095          $40,496         $40,901




                        Grade-Service                      Effective         Effective            Effective
                        First    Grade                       3/l/16              3/1/17            3/1/18
                        20 Years                           $88,153               $90,173          $92,657
                         15 Years                          $87,153               $89,173          $91,657
                         10 Years                          $86,153               $88,173          $90,657
                         5 Years                           $85,153               $87,173          $89,657
                        Basic                              $80,788               $82,808          $85,292
                        Second       Grade                 $58,960               $60,434          $62,247
                        Third     Grade                    $54,546               $55,910          $57,587
                        Fourth      Grade                  $49,415               $50,650          $52,170
                        Fifth    Grade                     $45,817               $46,962          $48,371
                         Sixth    Grade                    $41,515               $42,553          $43,830




                                                                                                                                            17001

              Correction Officers Benevolent Association                          6                           November 1. 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 10 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            d.           For   Correction               Officers           Hired          on         or after          January            1, 2009


            Grade-Service                                                                                             Effective                Effective                   Effective                     Effective
            First Grade                                                                                                11/l/11                   12/1/12                     1/1/14                       2/1/15
            20 Years                                                                                                  $84,618**                $85,391**                   $86,171**                     $86,959**

             15 Years                                                                                                 $83,618**                $84,391**                   $85,171**                     $85,959**

             10 Years                                                                                                 $82,618*R                $83,391*R                   $84,171*R                     $84,959*R
            5-l/2    years                                                                                            $81,618*                 $82,391*                    $83,171*                      $83,959*

            5 Years                                                                                                   $60,746*                 $61,310*                    $61,879*                      $62,454*

            Upon     completion     of 5-1/2        years of employment                         (Basic)               $77,253                  $78,026                     $78,806                       $79,594
            Upon     completion     of 4-1/2        years of employment                                               $56,381                  $56,945                     $57,514                       $58,089
            Upon     completion     of 3-1/2        years of employment                                               $52,159                  $52,681                     $53,208                       $53,740
            Upon     completion     of 2-1/2        years of employment                                               $47,253                  $47,726                     $48,203                       $48,685
            Upon     completion     of 1-1/2 years of employment                                                      $43,812                  $44,250                     $44,693                       $45,140
            First    18 months     of employment                 (Annualized)                                         $40,153                  $40,555                     $40,961                       $41,371




            Grade-Service                                                                                             Effective                Effective                   Effective
            First    Grade                                                                                             3/1/16                   3/l/17                      3/l/18
            20 Years                                                                                                  $88,153**                $90,173**                   $92,657**

             15 Years                                                                                                 $87,153**                $89,173**                   $91,657**

             10 Years                                                                                                 $86,153*R                $88,173*R                   $90,657*R
            5-l/2    years                                                                                            $85,153*                 $87,173*                    $89,657*

            5 Years                                                                                                   $63,325*                 $64,799*                    $66,612*

             Upon    completion     of 5-l/2        years of employment                         (Basic)               $80,788                  $82,808                     $85,292
             Upon    completion     of 4-1/2        years of employment                                               $58,960                  $60,434                     $62,247
             Upon     completion    of 3-1/2        years of employment                                               $54,546                  $55,910                     $57,587
             Upon     completion    of 2-l/2        years of employment                                               $49,415                  $50,650                     $52,170
             Upon     completion    of 1-l/2        years of employment                                               $45,817                  $46,962                     $48,371
             First   18 months     of employment                 (Annualized)                                         $41,992                  $43,042                     $44,333




             NOTE:                  The        amounts                indicated                 in     this        Section                      asterisks                 (*     and
                                                                                                                                     by                                                    **)
                                     include            the      longevity            adjustments                      in Article             VIIIof          this        Agreement.
                                    The        longevity              adjustments                      in       the      amounts               indicated                  herein          by         a

                                    single          asterisk              (*)     shall         not         be        deemed             to     be      part         of        salary          for
                                    purposes              of retirement                   allowances                    unless       at the            time        of retirement                     a
                                    Correction                  Officer          paid       at such               rates      shall        have          completed                      twenty
                                    years          of     service;              and       the         longevity              adjustments                      in     the         amounts

                                     indicated             herein          by a double                  asterisk           (**)      shall         not        be deemed                  to be
                                    part      of        salary       for        purposes              of      retirement             allowances                      unless             at the
                                    time       of retirement                    a Correction                     Officer          paid        at such          rates           shall      have
                                    completed                   twenty-five                years            of     service;          except              that        a Correction
                                    Officer             who        has      more        than          twenty             years,      but         less     than            twenty-five
                                    years          of     service           at the        time          of       retirement               shall         have          the        adjusted
                                    rates      indicated              by        a capital             letter          R deemed                to be part              of       salary       for
                                    purposes               of     retirement              allowances.




                                                                                                                                                                                                          17001

             Correction Officers Benevolent Association                                                     7                                            November l. 2011 to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 11 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                  In     the     event          this      provision             is declared                invalid          under          the      law,     the

                                                  parties             shall         reopen           negotiations                  to      resolve            the      issue          of     the

                                                  increased             cost        of changing               the effective              date       of the pensionability                         of

                                                  the         above           adjustments.                   Such          negotiations                will      be        commenced

                                                  forthwith.                If no agreement                    is reached,              an impasse              may         be declared

                                                  and         subsequent               mediation              and       the     impasse           proceeding,               if any,        shall

                                                  in    all     respects            be conducted                   on     an expedited                basis.



              Section        2.



                             A laid           off       employee                who        is returned              to service           in the        employee's                 former           title      or in a

             comparable                   title        from         a preferred            list,     shall      receive          the    basic        salary         rate     that    would             have     been

             received         by the              employee                  had     the    employee                never        been       laid      off,     up to a maximum                          of two     (2)
              years     of    general                  salary        increases.



              Section        3.           General               Wage          Increase



              a.             The          General               increases,             effective             as indicated,              shall        be:



                                     i.           Effective                 November                 1,      201    1,        Employees               shall         receive           a     general             wage

                                                  increase             of     one      percent         (l%).



                                ii.               Effective             December                   1, 2012,         Employees              shall       receive         a general            wage           increase

                                                  of     one        percent         (1%).



                              iii.                Effective             January               1, 2014,         Employees                shall        receive          a general            wage            increase

                                                  of     one        percent         (l %).



                              iv.                 Effective             February               1, 2015,         Employees                shall       receive          a general            wage            increase

                                                  of     one        percent         (1%).



                                  v.              Effective             March             1, 2016,           Employees             shall          receive       a general             wage         increase           of

                                                  one         and     a half        percent           (1.5%).



                              vi.                 Effective             March             1, 2017         Employees                shall        receive        a general             wage          increase           of

                                                  two         and      a half       percent           (2.5%).



                             vii.                 Effective             March             1, 2018,           Employees             shall          receive       a general             wage         increase           of

                                                  three         percent           (3%).



              b.             The          increases                 provided            for     in   Section             3 shall        be calculated                 as follows:



                                     i.           the     increases               in Section           3a. (i)          shall    be based            upon       the        base     rates     (which            shall

                                                  include             salary        or incremental                   schedules)              in effect           on    October              31,        2011.




                                                                                                                                                                                                            1           001

              Correction Officers Benevolent Association                                                             8                                         November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 12 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                ii.             the     increases                in     Section              3a.      (ii)       shall          be       based          upon            the    base       rates         (which

                                                shall        include             salary           or        incremental                      schedules)                 in      effect         on       November               30,
                                                2012.



                              iii.              the     increases                in     Section              3a.      (iii)       shall          be       based          upon           the    base       rates         (which

                                                shall        include             salary           or        incremental                      schedules)                  in     effect         on       December               31,
                                                2013.



                              iv.               the     increases                in     Section              3a.      (iv)        shall          be       based          upon           the    base       rates         (which

                                                shall        include            salary        or incremental                           schedules)                  in effect             on January               31,     2015.



                                  v.            the     increases               in Section                  3a. (v)           shall        be based               upon         the base          rates     (which          shall

                                                include            salary         or incremental                         schedules)                      in effect            on    February              29,     2016.



                              vi.               the     increases                in     Section              3a.      (vi)           shall         be     based          upon           the    base       rates         (which

                                                shall        include            salary        or incremental                           schedules)                  n effect             on February               28,     2017.



                             vii.               the     increases                in    Section               3a.      (vii)          shall         be based              upon           the     base      rates         (which

                                                shall        include            salary        or incremental                           schedules)                 in effect             on February               28,     2018.



            c.             The          general            increase              provided                in this          Section                3 shall           be applied                 to the      base      rates

            and      salary            grades         fixed         for     the        applicable                  titles,        except                to the      extent          that       the      base      rates        and

            salary        grades              are     modified              by        Section            3d below.



            d.               The            base      rate        and     salary           grades            for      Correction                    Officers             hired           on    or after         January            1,
            2006       are        reflected             in the          table         of    salaries             set forth              in Article                VI,         Section           1.b.,     c., and         d.



            Section          4.



                           Paychecks                    shall       be delivered                    to commands                            by      3:00      p.m.         on the             Thursday           preceding

            payday         for         distribution                after         3:00        p.m.           on     said         Thursday.



            Section           5.        Salary          Itemization



                           The              Department                  shall         make             available                in     convenient                   places              in    each       command               the

            appropriate                     payroll        work           sheets            for        the       purpose               of       enabling            each           employee               to     verify        the

            salary        components                         of     the         employee's                       paycheck.                       The         parties             will         review           further         the

            feasibility                of     otherwise             advising                each            employee                  of     all        payroll          components                     along      with        the

            employee's                      paycheck.


                                                              ARTICLE                       VII         -    UNIFORM                            ALLOWANCE


                           In         fiscal        year      2009-10                 and     2010-1               1, the         City          shall        pay        to each              employee           a uniform




                                                                                                                                                                                                                               17001

            Correction Officers Benevolent Association                                                                   9                                                November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 13 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            allowance           of    $1,100.00                in accord               with         the        existing            standard               procedures.




                                                 ARTICLE                      VIII           - LONGEVITY                              ADJUSTMENTS

            Section        1.



            a.          Longevity                adjustments                   shall         continue                to be paid                as follows:



                                         Effective              November                        1, 2011,          the      longevity                 schedule                 shall        be:



                                         i.                  Upon           the      completion                   of      five       years           of      service,              a Correction                   Officer

                                                             First     Grade              shall      receive              a longevity                   adjustment                    of     $4,365



                                         ii.                 Upon           completion                   of     ten     years            of     service,            a Correction                     Officer            First

                                                             Grade          shall         receive             a longevity                 adjustment                    of     an additional                     $1,000



                                         iii.                Upon          completion                 of fifteen               years           of service,               a Correction                   Officer             First

                                                             Grade          shall         receive             a longevity                 adjustment                    of     an additional                     $1,000



                                         iv.                 Upon           completion                    of     twenty             years          of      service,                a Correction                   Officer

                                                             First         Grade           shall          receive             a longevity                       adjustment                   of     an     additional

                                                             $1,000



            b           .The          adjustment                 after        the         5th      and         10th       years           shall           not      be     computed                   as salary                for

            pension        purposes              until        after        completing                 20        years         of    service.



                        The          adjustment                after         the      15th         and         20th        years          shall           not      be        computed                   as salary              for

            pension        purposes              until        after        completion                 of       25 years             of        service.



                        In the         event          this     provision               is declared                   invalid         under            the        law,        the      parties           shall         reopen

            negotiations              to resolve              the      issue         of      the     increased                cost        of     changing                 the       effective             date         of     the

            pensionability              of the           above         adjustments.                      Such          negotiations                   will        be commenced                           forthwith.                 If

            no   agreement              is reached,                   an     impasse               may          be     declared                and        subsequent                    mediation                 and         the

            impasse        proceeding,                   if any,           shall      in all        respects              be conducted                       on      an expedited                       basis.



            c.          The          calculation               of     night          shift         differential                  payments                  shall         be     based             upon          the     same

            factors,       amounts              and      methodology                       as previously                      utilized.



            d.          ITHP           and      pension              benefit         calculations                     shall        only         include            the       amount               of the        longevity
            payment          that      is pensionable.



            Section        2.



                        The          longevity               adjustments                  provided               in Section                   1 of this            Article            VIII        are    reflected              in




                                                                                                                                                                                                                  17001
            Correction Officers Benevolent Association                                                           10                                                November 1, 2011 to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 14 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




              the     table        of     salaries             set forth           in Article                 VI,        Section          1 of      this      Agreement.




                                                       ARTICLE                     IX      -    PAYMENT                         FOR             HOLIDAY                     WORK


                              Each            employee                shall       receive              eleven            (1 1) paid         holidays               annually,             payments                for      which
              shall      be made                in accord                with       existing                procedures.


                                                                                           ARTICLE                        X     - LEAVES

              Section          1.         Sick          Leave



                                                 (i)               Each           Correction                  Officer           shall       be entitled                 to leave          with       pay        for      the full
                                                 period           of       any      incapacity                  due        to    illness,          injury           or      mental          or     physical               defect

                                                 which                is        service-connected                               pursuant               to         Section                9-117.1(a)                     of         the

                                                 Administrative                         Code.



                                                 (ii)              Each           Correction                  Officer           shall       be entitled                 to leave          with       pay        for      the full
                                                 period           of       any     incapacity                  due         to    illness,         injury           or    mental             or     physical              defect,
                                                 whether               or not           service-connected.



              Section          2.         Death-in-Family                          Leave



                              In        the      event           of        a death               in     a     Correction                  Officer's               immediate                   family            and           upon
              application                 to and          approval                of     the      employee's                     commanding                       officer          or    supervisory                    head,            a

              Correction                 Officer          shall            receive         leave             with        pay      not      exceeding                four       (4)       consecutive                    regular

              tours      of duty.              For       the     purposes               of this          Section,               the phrase,            "Immediate                   Family",               shall        include

              any      of the       following:                  (a) a spouse,                    (b)     a natural,              foster         or step-parent,                    child,         brother             or sister,

              (c)     a father-in-law                     or mother-in-law,                             or (d)           any     relative          residing              in the         Correction                 Officer's

              household.                  The        commanding                        officer          or supervisory                     head        granting              such        leave       shall         verify          the

              death       and           relationship                  of    the        deceased.                    If   the     deceased              was         in    the       military              service             of    the

              United          States           at the         time         of death,             the        Correction              Officer            requesting              leave             shall      produce                the
              official        notice            of      death.



              Section          3.         Military              Leave



                              In accordance                      with         DCAS               Personnel                Services              Bulletin           440-11R,                 Military             Leave             not

              exceeding                 a total         of thirty           (30)        work           days          in one        calendar            year        and       not        exceeding               thirty            (30)
              work       days           in any          one      continuous                    period          of such           absence            shall         be granted                with         pay     to     COBA
              members               to satisfy                military            obligations.



              Section          4.         Special             Excusals



                              Excused                  time      accorded                to other            personnel              employed                 by the City                 under           circumstances
              such       as excusals                    for      the       Dr.       Martin             Luther             King,          Jr.    and        the      Senator             Robert            F.      Kennedy


                                                                                                                                                                                                                              17001

              Correction Officers Benevolent Association                                                                  11                                             November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 15 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            funerals        and       the       Moon            Landing              Observation                    Day          shall         be      granted            equally              to    employees

            covered        by     this        Agreement.                 All     compensating                       days         off     shall         be subject               to exigencies                   of the

            Department.



            Section       5.      Leave           to Attend              Hearings



                          Individual              employee                grievants               shall        be        granted              leave       with         pay        for    such          time       as is

            necessary           to testify            at arbitration                 hearings.



                          Leave          with     pay       shall       be granted                to three           (3)     employees                    who         are named                grievants           in a

            group      arbitration              proceeding,                for       such       time          as is necessary                    for      them          to testify             at their         group
            arbitration          hearings.



                          Leave          with         pay       for     such          time        as      is necessary                   to     testify          at their           hearings              shall      be

            granted        to     employees                  who,          after        final           adjudication                     of     proceedings                     under           Section            210

            paragraph            2h      of     the     Civil          Service             Law,         are       determined                    not       to     have          been       in        violation           of

            Section       210.


                                                                          ARTICLE                       XI     - VACATIONS



            Section        1.



                          The      Department                   shall     continue               to provide                the     following                   authorized               annual          vacations

            for   employees               hired        prior          to July         1, 1988:


                                          a.                Following                the      first     3 years           of service                (First       Grade          Correction               Officer):

                                          twenty-seven                    (27)        work            days.



                                          b.                During             the    first       3 years           of     service             (Second,               Third,        Fourth            Grade        and

                                          Probationary                   Correction                   Officer):            twenty              (20)     work            days.



                                          c.                During              the        calendar                 year          in          which             the       third          anniversary                    of

                                          appointment                   occurs:




                                                                                                                                                                                                           17001

            Correction Officers Benevolent Association                                                         12                                               November l. 201 1 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 16 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                      IF     APPOINTMENT                                                                               VACATION                 ALLOWANCE
                                            DATE            IS:                                                                        SHALL              BE:



                                      FROM                           TO


                                      Jan.     1                     Feb.      14                                                      27     work      days

                                      Feb.      15                   April         15                                                  26     work      days

                                      Apr.      16                   June          15                                                  25     work      days

                                      June      16                   July      15                                                      24     work      days

                                      July     16                    Sept.         15                                                  23     work      days

                                      Sept.        16                Nov.          15                                                  22     work      days
                                      Nov.         16                Dec.          15                                                  21     work      days

                                      Dec.      16                   Dec.      31                                                      20     work      days

              Section      2.



                           The     Department               shall       provide                  the     following             authorized              annual          vacations       for

              Correction         Officers       hired       between           July              1, 1988           through      to June        30,      1993     inclusive:



                                      a.                Following            the        first     5 years           of   service:       twenty-seven             (27)        work   days.



                                      b.                During       the     first         5 years           of    service:         twenty      (20)    work         days.



                                      c.                During         the         calendar                  year        in    which          the      fifth         anniversary        of

                                                        appointment                occurs:

                                      IF      APPOINTMENT                                                                              VACATION                 ALLOWANCE
                                              DATE            IS:                                                                            SHALL             BE:



                                      FROM                           TO
                                      Jan.     1                     Feb.       14                                                      27 work         days

                                      Feb.      15                   April           15                                                 26    work      days
                                       Apr.     16                   June          15                                                   25    work      days

                                      June      16                   July      15                                                       24    work      days

                                      July      16                   Sept.         15                                                   23    work      days

                                       Sept.       16                Nov.          15                                                   22    work      days

                                       Nov.        16                Dec.          15                                                   21    work      days

                                       Dec.        16                Dec.          31                                                   20    work      days



              Section       3.



                           The     Department                shall      provide                  the     following              authorized             annual          vacations       for

              Correction         Officers       hired        after    June           30,        1993:



                                       a.               Following            the        first     5 years           of   service:       twenty-seven              (27)       work   days.




                                                                                                                                                                                    17001

              Correction Officers Benevolent Association                                                13                                    November 1, 2011 to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 17 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                  b.                  During         the     first        5 years            of    service:        twelve         (12)     work         days.



                                  c.                  During         the     calendar                 year        in which         the   fifth      anniversary            of

                                                   appointment                    occurs:



                                   IF APPOINTMENT                                                                       VACATION                      ALLOWANCE
                                          DATE               IS:                                                                              SHALL              BE:



                                  FROM                               TO
                                  Jan.       1                       Feb.         14                                                     27      work     days
                                  Feb.       15                      April         15                                                    24      work     days

                                   Apr.      16                      June         15                                                     22 work          days

                                  June       16                      July         15                                                     20      work     days

                                  July       16                      Sept.         15                                                    18 work          days

                                   Sept.         16                  Nov.         15                                                     16 work          days
                                  Nov.           16                  Dec.         15                                                     14 work          days

                                   Dec.       16                     Dec.          31                                                    12 work          days



                                  d.                  Effective            July         1, 1997,             the     Department               shall      provide          the     following
             authorized      annual        vacations               for   Correction                   Officers          hired       after      June      30,     1993:



                                                      i.             Following                  the     first      5 years        of service:           twenty-seven              (27)      work

                                                                     days.

                                                      ii.            During             the     first        5 years        of    service:         thirteen        (13)    work          days.



                                                      iii.           During             the     calendar             year        in which         the    fifth     anniversary              of

                                                                     appointment                      occurs:



                                   IF APPOINTMENT                                                                        VACATION                       ALLOWANCE
                                          DATE               IS:                                                                              SHALL               BE:



                                   FROM                              TO
                                   Jan.      1                       Feb.         14                                                     27      work     days

                                   Feb.      15                      April           15                                                  24      work     days

                                   Apr.      16                      June         15                                                     22      work     days

                                   June       16                     July         15                                                     20      work     days

                                   July      16                      Sept.         15                                                    18 work          days
                                   Sept.         16                  Nov.          15                                                    16 work          days

                                   Nov.          16                  Dec.         15                                                     14 work          days
                                   Dec.       16                     Dec.          31                                                    13 work          days


                                   e.                 Effective            November                     1, 2002,        the      Department              shall     provide            the

             following      authorized           annual            vacations              for     Correction                Officers          hired      after     June         30,    1993
             and   before    January         1, 2006:



                                                                                                                                                                                         17001

             Correction Officers Benevolent Association                                                 14                                       November I. 201I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 18 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                   i.            Following               the     first    5 years        of   service:         twenty-seven                (27)
                                                                 work       days.



                                                   ii.           During           the    first        5 years     of    service:         eighteen           (18)    work      days.



                                                   iii.          During           the    calendar          year        in which       the       fifth      anniversary            of

                                                                 appointment                   occurs:



                                 IF APPOINTMENT                                                                 VACATION                       ALLOWANCE
                                         DATE             IS:                                                                      SHALL                  BE:



                                 FROM                            T_O

                                 Jan.     1                      Feb.       14                                                27    work          days
                                 Feb.     15                     April       15                                               25    work          days
                                 Apr.      16                    June       15                                                24    work          days

                                 June      16                    July       15                                                23    work          days

                                 July     16                     Sept.       15                                               21    work          days

                                 Sept.        16                 Nov.       15                                                20    work          days

                                 Nov.         16                 Dec.       15                                                 19 work            days
                                  Dec.     16                    Dec.       31                                                 18 work            days




                                  f.               Effective        January              1, 2006,         the   Department                shall         provide      the

            following      authorized         annual            vacations          for     Correction             Officers         hired        on      or after     January           1,
            2006:



                                                   i.            Following               the     first    5 years        of   service:         twenty-seven                (27)
                                                                 work       days.



                                                   ii.           During           the    first        5 years     of    service:         sixteen          (16)     work     days.



                                                   iii.          During           the    calendar          year        in which          the    fifth      anniversary            of
                                                                 appointment                   occurs:




                                                                                                                                                                                       17001


            Correction Officers Benevolent Association                                           15                                 November 1. 201 I to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 19 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                   IF     APPOINTMENT                                                                  VACATION                     ALLOWANCE
                                          DATE               IS:                                                                        SHALL                  BE:



                                   FROM                              TO
                                   Jan.      1                       Feb.     14                                                   27    work          days

                                   Feb.       15                     April       15                                                25    work          days

                                   Apr.       16                     June      15                                                  23    work          days

                                   June       16                     July     15                                                   22    work          days

                                   July       16                     Sept.     15                                                  20    work          days

                                   Sept.         16                  Nov.      15                                                    18 work           days
                                   Nov.          16                  Dec.      15                                                    17 work           days

                                   Dec.       16                     Dec.     31                                                     16 work           days



                                   g.                 Effective          January          1, 2009,          the Department                  shall      provide          the following

              authorized      annual       vacations               for   Correction             Officers           hired        after    January              1, 2009:


                                                      i.             Following            the      first    5 years          of service:            twenty-seven               (27)     work

                                                                     days.



                                                      ii.            During         the    first        5 years        of    service:         thirteen          (13)     work         days.



                                                      iii.           During         the    calendar             year        in which          the     fifth     anniversary             of

                                                                     appointment                occurs:



                                   IF     APPOINTMENT                                                                  VACATION                     ALLOWANCE
                                           DATE              IS:                                                                        SHALL                  BE:



                                   FROM                              TO
                                   Jan.      1                       Feb.     14                                                   27    work          days

                                   Feb.       15                     April       15                                                24    work          days

                                   Apr.       16                     June      15                                                  22    work          days

                                   June       16                     July     15                                                   20    work          days

                                   July       16                     Sept.     15                                                    18 work           days

                                    Sept.        16                  Nov.      15                                                    16 work           days

                                   Nov.          16                  Dec.      15                                                    14 work           days

                                    Dec.         16                  Dec.      31                                                    13 work           days



                                    h.                Effective          January          1, 2017,          the    Department                 shall     provide         the    following
              authorized      annual        vacations              for   Correction             Officers:



                                                      i.             For     Correction              Officers           hired      before           January          1, 2009:         2.25

                                                                     days     per     month             (rate     of   27     days      per     year)


                                                      ii.            For     Correction              Officers           hired      on    or after             January         1, 2009:




                                                                                                                                                                               17001
              Correction Officers Benevolent Association                                           16                                     November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 20 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                   1.                During          the      first        5 years            of      service:             1.083               days     per

                                                                                                     month          (rate         of     13 days              per      year        (as     rounded                    to the

                                                                                                     nearest         full      day))


                                                                                   2.                Following                the       first     5 years             of     service:               2.25         days         per

                                                                                                     month          (rate         of    27       days         per      year)


             Section          4.



                              Vacations               shall         be scheduled                     in accordance                     with       existing               procedures                     except           as

             modified               by      the    side       letter       attached              to this         Agreement.



             Section          5.



                              The          Department                  agrees           to     allow       Correction                   Officers              to      use        their        accrued                 vacation

             days        in      the        vacation               year       in        which           they        are       earned              subject              to        the      exigencies                     of       the

             Department.



             Section          6.



                              Correction               Officers               may            request        in     writing             permission                   to      carry         over           into         the     next

             vacation               year       a maximum                    of     3 weeks                vacation.               It     is the         intention                 of      the       Department                      of

             Correction                  to grant          such        requests            which          are reasonable.                       The      utilization                   of this           vacation             time

             shall      be restricted                to the         months              of January               through            May          and     September                       through               November.

             Vacations               shall         be scheduled                    to begin             and/or         end,       connected                   to a pass                day.



             Section           7.         Annual           Leave           Donation               Pilot        Program



             a.               In order             to assist           Correction                 Officers           who          have          exhausted                  all    available                    leave        and

             need       to take             a prolonged                 absence               from       duty       due       to the            medical             emergency                      of    an

             immediate                   family       member,               the         Department                of Correction                       shall         implement                      a Pilot
                                                                                                                 Program,"
             Program               entitled          "Annual              Leave              Donation                                      which              shall         expire         on           October             31,
             2018.        Correction                 Officers             who           anticipate             using        a significant                     amount              of      leave          to resolve

             issues       caused              by    a major             illness          or medical                condition               of     an immediate                         family             member,

             may        apply.           The       Pilot          Program           will        be sponsored                  by        the      Department.



             b.               All        Correction                Officers             are     eligible           to participate                  as donors                 or recipients.

             Donations                 of    accrued              annual         leave          must       be made                in    full      day         increments                  and           will      be

             debited          from           the    donor's             annual           leave          balance           after        review           of      the      form            and       credited              to the

             annual           leave         bank       as full          days.           Only         accrued           annual            vacation              leave             may       be donated.                      Any
             time       which             is not      vacation              is not           eligible        for     this      program.                 All        donations                  of    accrued

             annual           leave         are     voluntary.              Donations                   cannot         be directed                 to a particular                        Correction

             Officer.          Donations                   will      be included                  in a pool            of     annual             leave         to be dispersed                           by      a joint




                                                                                                                                                                                                                        17001

             Correction Officers Benevolent Association                                                             l 7                                               November 1, 201 I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 21 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                                                                                                                               Program"
            Labor-Management                              panel.              Donations                 into        the        "Annual               Leave           Donation                                             are        not

            permitted              in the       calendar                year         of     a Correction                       Officer's              separation                  from         the        Department,
            and     any       such        donations                   shall         be retroactively                       withdrawn                    and         returned                to the        individual.



            c.             A Correction                        Officer              must       have          donated              at least            one       vacation                 day        to the          pool        to be

            eligible         for      a disbursement                          during           the        life     of     the      Pilot         Program.                   A Correction                       Officer              may
            donate        a maximum                       of     five         vacation              days          per     calendar               year.         Upon              depleting               all     accrued

            personal           leave,         including                     compensatory                         time,         a Correction                   Officer             may         receive               a

            maximum                 disbursement                       equal          to one            year's           vacation              time          that     would              be accrued                     by     the

            Correction                Officer           in the          same           year.         In cases             of     extreme                hardship,                 the       Labor-Management
                                                                                                                                                                                              Program"
            Panel        may        waive           the        required              donation                to the            "Annual              Leave            Donation                             prior                        to

            a disbursement,                     as well               as the         maximum                      disbursement                       and       donation                 limits.



            d.       All              decisions                concerning                   the      implementation                            of     the      "Annual                  Leave            Donation
            Program"
                                   and     the        eligibility               of     the     donor/donee                        will       be mutually                     agreed            upon            by       the

            Labor-Management                              panel.              All      decisions                  must                              with       IRS          Revenue                                     90-     29.
                                                                                                                               comply                                                               Ruling
            The        decisions           of    the       Labor-Management                                       panel          are     final        and       not         subject            to review,                    appeal

            or any        grievance              procedures.                        The      Labor-Management                                       panel       shall            consist            of    four

            members,               two        members                  each          from         the      COBA                and       the        Department.                    A majority                    vote          is

            necessary              to receive              a disbursement                           from           the     program.


                                                                                                          Program"
            e.             This          "Annual               Leave            Donation                                           shall         only         be implemented                             in accordance

            with       IRS         Revenue             Ruling                90-29          and      as required                   by        law.


                               ARTICLE                         XII       -    HEALTH                      AND            HOSPITALIZATION                                                BENEFITS


            Section           1.



                            The        City      shall           continue                 to provide                a fully            paid         choice           of      health          and         hospitalization

            insurance              plans        for       each          employee,                   not      to exceed                   100%           of     the        full     cost        of        HIP-HMO                     on     a

            category           basis.           There           will         be an annual                   reopening                  period           during              the    term         of this          Agreement

             for   active          employees                   to exercise                  their       choice             among              medical               plans.



            Section           2.



                             Retirees           shall          continue               to have             the      option          of changing                      their        previous            choice              of Health

             Plans.       This        option           shall           be:



                             (a)              a one            time          choice;

                             (b)              exercised                 only         after        one        year         of    retirement;                   and

                             (c)              can       be exercised                       at any          time          without             regard            to contract                  periods.



                             The       effective               date         of change               to a new              plan       shall          be the          first        day     of the          month               three     (3)
             months           after       the     month                in     which          the        application                    has     been           received                 by    the         New            York         City



                                                                                                                                                                                                                                17001

             Correction Officers Benevolent Association                                                                  I8                                                 November 1, 2011 to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 22 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




              Health       Insurance               Program.



                            Effective              with       the         reopener              period           for        Health            Insurance                  subsequent                 to July         1, 1980
              and      every        two      years          thereafter,                  retirees            shall          have          the        option            of     changing               their        previous

              choice        of      health          plans.              This          option             shall         be     exercised                    in        accordance                  with        procedures

              established            by the         Employer.                    The         Union          will       assume                the      responsibility                   of informing                  retirees

              of    this   option.



              Section          3.



              a.                             Effective              July          1, 1983            and         thereafter,                 the      City's           cost      for      each          employee              and

                                             each         retiree          under          age       65 coverage                    shall        be equalized                     at the Community                        rated

                                             basic         HIP/HMO                      plan        payment                 rate        as approved                    by     the      State        Department                   of

                                             Insurance                    on      a      category                basis             of        individual                  or      family,             e.g.        the       Blue

                                             Cross/GHI-CBP                              payment              for       family            coverage                shall        be equal            to the HIP/HMO

                                             payment                for        family          coverage.



              b.                             If a replacement                          plan        is offered               to employees                        and      retirees           under        age 65 which

                                             exceeds              the      cost         of     the       HIP/HMO                       equalization                    provided              in     Section            3a,     the

                                             City         shall      not         bear        the     additional                   costs.



              c.                             The       City         (and         other         related           Employers)                     shall          continue             to contribute                 on a City

                                             employee                benefits                program-wide                         basis         the       additional                annual          amount             of $30

                                             million          to maintain                     the     health           insurance                stabilization                   reserve           fund       which           shall

                                             be used              to continue                 equalization                    and         protect              the     integrity            of health            insurance

                                             benefits.



                                             The       health             insurance                 stabilization                      reserve             fund         shall       be      used:         to     provide             a

                                             sufficient               reserve;                to     maintain                to        the      extent               possible          the        current          level         of

                                             health          insurance                  benefits            provided                under           the        Blue       Cross/GHI-CBP                          plan;       and,
                                             if sufficient                 funds             are     available,               to fund               new         benefits.



                                             The          health           insurance                 stabilization                      reserve                fund      shall         be     credited            with         the

                                             dividends                or reduced                    by    the       losses              attributable                  to the        Blue          Cross/GHI-CBP

                                             plan.



              d.                             Pursuant               to paragraph                     7 of      MLC           Health             Benefits               Agreement,                 notwithstanding
                                             the     above,               in each            of the       fiscal         years            2001           and         2002,       the      City      shall        not     make

                                             the      annual              $35          million            contributions                        to        the     health          insurance                stabilization

                                             fund.



              e.                             In     the       event             that         there        is       a Citywide                       or     program-wide                        health            insurance

                                             package               which              exceeds             the       cost          of     the        equalization                    and      stabilization                   fund

                                             described                above,             the        parties          may           negotiate                   reconfiguration                     of     this     package




                                                                                                                                                                                                                                    17001

              Correction Officers Benevolent Association                                                               19                                                November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 23 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                               which            in    no      event            will        provide             for      costs           in    excess              of    the         total        costs          of     this

                                               Agreement                    as set forth                  herein.          However,                   it is understood                         that       the COBA                     will

                                               not     be treated                  any        better         or any           worse              than        any       other           Union             participating                       in

                                               the      Citywide                   or        Program-wide                       Health                Program                 with           regard             to      increased

                                               health           insurance                 costs.



              Section          4.



                             Where             an       employee                     is        suspended                   without                pay          prior          to        disciplinary                        trial       for

              disciplinary              reasons           for        more          than        thirty        (30)         days,        the       employee                   shall       receive               full     health          and

              hospitalization                  benefit           coverage                 during            the       period           of the         suspension                    following                  the      first       thirty
              (30)    days.           Where           an employee                         is subsequently                       restored                to full         pay         status,            as of          the       date      of

              suspension,              the     employee                    shall        be restored                 to full          health           and      hospitalization                           coverage               for     the

              first   thirty         (30)      days        of        the     suspension.



              Section          5.     Health          Care           Flexible                Spending                 Account



              a.             A      flexible         health           care         spending                account             shall         be established                       after        July           1993          pursuant

                             to Section              125        of the         IRS           Code.           Those           employees                      eligible          for      New            York            City       health

                             plan       coverage                as defined                   on page            32,     section             4(B)        of the          1992           New            York           City       Health

                             Summary                  Program                  Description                        shall         be         eligible            to       participate                      in     the         account.

                             Participating                 employees                      shall           contribute              at least             $260           per     year          up        to a maximum                           of

                             $5,000            per    year.           Said         contribution                     minimum                     and     maximum                     levels            may            be modified

                             by      the       MLC          Health                 Advisory                 Committee                      based             on       experience                    of        the      plan.          Any
                             unfunded                balance               may          be deducted                    from          final        salary           payments                   due        an employee.




              b.             Expenses                of the          account              shall         include           but        not     be limited                 to deductibles,                        co-insurance,

                             co-payments,                   excess             expenses                   beyond             plan       limits,             physical           exams                and        health           related

                             transportation                     costs        for        vision,            dental,         medical               and         prescription                    drug         plans         where           the

                             employee                and        dependents                      are       covered.                In       no     case         will         any        of     the        above           expenses

                             include           those        non-deductible                            expenses               defmed               as non-deductible                              in IRS              Publication

                             502.



              c.             An        administrative                        fee        of     $1.00            per       week             for        the      first        year            shall         be         charged             for

                             participation                  in         the         program.                     An         employee's                        participation                       in       the         account                 is

                             irrevocable                during              a plan           year.         At     the      close           of the        plan          year       any        excess             balance              in an

                             employee's                   account             will           not      be refunded.



              Section          6 - Health              Care           Savings                (Citywide)


                             The        May          5,    2014              Letter            Agreement                     regarding                   health             savings                 and        welfare                fund

              contributions                 between              the        City        of New              York          and        the        Municipal                Labor              Committee,                       attached

              as an Appendix,                     is deemed                   part        of       this     Agreement.


                                                                                                                                                                                                                         1             001


              Correction Officers Benevolent Association                                                                20                                                  November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 24 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                            ARTICLE                       XIII          - SECURITY                              BENEFITS                      FUND

             Section             1.



             a.             Effective                    November                      1, 2009,          the       City       shall           continue             to contribute                  the pro-rata                annual

             amount          of $1,680                    for     each          active          employee,                   and        $1,475           for      each        retiree         for     remittance                   to the

             Security            Benefits                Fund           of the          Correction                  Officers             Benevolent                  Association                   of the City               of New

             York         pursuant                to the         terms           of a supplemental                            agreement                  to be reached                     by the           parties          subject

             to the       approval                 of      the        Corporation                  Counsel.                   Effective                December                    1, 2010,          there          shall          be an

             increase             in       the         City's          contribution                     to     the         active         and          retiree           welfare            funds            in     the      prorata

             amount          of        $100.00                  per     annum.



             b.             To         the       extent           permitted               by      law,         part         of the        amounts              so contributed                      may            be applied            to
             maintain                 an        appropriate                    legal           services              plan,             pursuant               to     the       terms          of        a    supplemental

             agreement                 between                  the     parties           as approved                       by     the        Corporation                    Counsel.



             c.             Effective                    November                       1, 2009,               employees                      who        have          been          separated                from           service

             subsequent                    to     December                     31,       1970,          and         who          were           covered             by       the     Fund          of       the     Correction
             Officers'
                                  Benevolent                      Association                    at the         time         of such             separation                pursuant               to a supplementary

             agreement                 between                  the      City          and      the      COBA                shall         continue                to be       so covered,                   subject              to the
             provisions                of Section                     1(a),      (b),     (c)     and        (f)     hereof.             Contributions                       shall       be made              only          for    such

             time      as said             individuals                  remain            primary              beneficiaries                      of the New                  York         City      Health               Insurance

             Program              and           are      entitled             to benefits               paid          for     by       the      City      through              such          Program.



             d.             The            Union            agrees             to provide                welfare              fund            benefits             to domestic                partners               of     covered
             employees                 in the            same          manner             as those             benefits                are provided                   to spouses                of married                  covered

             employees.



             e.             Civil               Legal           Representation                        Fund



                            i.                    Effective               December                      1, 2010,             the       City      shall        contribute               $75        per annum                 for    each

             active        Employee                      to the         Security               Benefits              Fund            to maintain                   a civil         legal      representation                       fund

             pursuant             to the           terms          of a supplemental                             agreement                     between              the     City       and       Union              as approved

             by     the     Corporation                          Counsel.                 While              these          funds             shall      be        administered                    by       the      applicable

             Security             Benefits                 Fund,              they       are     to      be        maintained                   in     a separate                  account           and           shall      not      be

             commingled                         with       the        other           monies            received              by        the      Security             Benefits              Fund.             Only           the    $75

             provided             above                may        be used               for     civil        legal          representation.                         No additional                    monies                from        the

             Security             Benefits                Fund           may           be used           for       civil         legal         representation.



                            ii.                   Effective                   April           1, 2016,             the      City's            contributions                   to the         Civil          Legal          Defense

             Fund         shall        be         suspended                    until      the       expiration                    of     this        Agreement,                    and     be      restored                effective

             March          1, 2019.



                                                                                                                                                                                                                            1/001


             Correction Officers Benevolent Association                                                                      21                                               November l. 201 I to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 25 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            f.              Such          payments                 shall         be made               pro-rata           by     the        City     every          twenty-eight                  (28)      days.



            Section          2.



                            Where             an       employee                    is     suspended                  without                pay       for       disciplinary                reasons              and        is

            subsequently                    restored           to full            pay        status         as of    the        date        of the         suspension,              the     employee                shall

            receive         full      Health            and        Security              Benefits             Fund         coverage                 for     the    period          of     the     suspension.


                                                                          ARTICLE                       XIV         - ANNUITY                       FUND


            Section           1.



            a.              Effective               August            1, 2007,                for     Correction                Officers             who        have       completed               five      years          of
            service,         the      City          shall      continue                 to contribute                for        each        employee,               on     a twenty-eight                   (28)       day
            cycle      basis,          a pro-rata              daily         contribution                     for    each            working              day     for     which          such         employee              is

            paid       by     the         City        which               amount               shall         not     exceed             $1,041.37                  per      annum               per      employee.

            Contributions                    hereunder                    shall         be     remitted              by        the     City         each         twenty-eight                   (28)       days        to    a

            mutually              agreed           upon        annuity             fund         pursuant             to the          terms         of a supplemental                        agreement               to be

            reached           by      the     parties             subject          to the            approval             of    the     Corporation                     Counsel.



            b.              Effective               January               1, 2009,             for     Correction                Officers            who         have       completed              five      years          of
            service,          the     City          shall      continue                 to contribute                for        each        employee,               on a twenty-eight                       (28)       day
            cycle      basis,          a pro-rata                 daily      contribution                     for    each            working              day     for     which          such          employee             is

            paid       by      the          City       which               amount               shall         not         exceed             $577.37              per       annum            per          employee.

            Contributions                     hereunder                   shall         be      remitted             by        the     City         each         twenty-eight                   (28)       days        to    a

            mutually              agreed           upon        annuity             fund         pursuant             to the           terms        of a supplemental                        agreement               to be

            reached           by      the     parties             subject          to the            approval             of    the     Corporation                     Counsel.



            c.              Effective               August             1, 2009,               for     Correction                Officers             who        have       completed               five      years          of
            service,         the      City         shall      contribute                 for        each     employee,                 on a twenty-eight                       (28)       day      cycle         basis,      a

            pro-rata          daily         contribution                   for     each         working             day        for     which          such        employee               is paid         by the City
            which          amount             shall         not     exceed              $947.37.               Contributions                       hereunder              shall         be remitted               by      the

            City       each         twenty-eight                    (28)          days        to      a mutually                agreed             upon         annuity        fund         pursuant              to      the

            terms       of a supplemental                           agreement                   to be reached                   by the         parties          subject        to the        approval              of the

            Corporation                   Counsel.



            d.              Effective                December                    1, 2010,             for   Correction                 Officers             who         have      completed               five     years

            of service,             the      City      shall        contribute                  for     each        employee,                on a twenty-eight                     (28)      day        cycle      basis,
            a pro-rata              daily        contribution                     for    each           working            day        for     which             such      employee               is paid          by      the

            City      which           amount            shall        not      exceed                $1,411.37.                 Contributions                    hereunder           shall        be remitted                by
            the     City      each          twenty-eight                   (28)         days         to a mutually                   agreed         upon          annuity         fund          pursuant           to the

            terms       of a supplemental                           agreement                   to be reached                   by the         parties          subject        to the        approval              of the

            Corporation                   Counsel.




                                                                                                                                                                                                                       17001

            Correction Officers Benevolent Association                                                               22                                            November I, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 26 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            e.             Effective          August            1, 2007,              the      contribution               to the         annuity             fund     during        the first          five

            years      of service           shall      not     exceed            $475.00           per       annum            per     employee.               Thereafter,          the City           shall

            contribute             for     each     employee,                    on     a twenty-eight                        (28)      day      cycle         basis,       a pro-rata                daily
            contribution             for    each       working             day        for     which         such      employee                is paid        by the City         which       amount

            shall      not    exceed          $1,0471.00                   per     annum              per        employee.              Contributions                   hereunder            shall        be

            remitted         by     the     City       each         twenty-eight                  (28)       days        to     a mutually              agreed          upon      annuity             fund

            pursuant         to the        terms       of a supplemental                         agreement               to be reached                  by the       parties      subject         to the
            approval         of the Corporation                       Counsel.                Contributions                    hereunder           shall        be remitted             by the         City
            each    twenty-eight               (28)      days         to a mutually                   agreed         upon           annuity       fund        pursuant           to the     terms         of

            a supplemental                   agreement                to     be        reached              by     the    parties             subject          to    the    approval             of      the

            Corporation              Counsel.



            f.             Effective          January               1, 2009,           the     contribution               to the         annuity             fund     during        the first          five
            years      of service           shall      not     exceed            $1 1.00         per        annum         per        employee.               Thereafter,          the     City        shall

            contribute             for     each       employee,                  on     a twenty-eight                        (28)      day      cycle         basis,       a pro-rata                daily
            contribution             for    each       working             day        for     which         such      employee                is paid        by the City         which       amount

            shall      not     exceed          $577.37               per         annum           per        employee.                  Contributions                  hereunder             shall         be

            remitted         by     the     City       each         twenty-eight                  (28)       days        to     a mutually               agreed         upon      annuity             fund
            pursuant         to the        terms       of a supplemental                         agreement               to be reached                  by    the    parties      subject         to the

            approval         of the        Corporation                Counsel.                Contributions                    hereunder           shall        be remitted             by the         City
            each    twenty-eight               (28)      days         to a mutually                   agreed         upon           annuity       fund         pursuant          to the     terms         of

            a supplemental                   agreement                to     be        reached              by     the    parties             subject          to    the    approval             of      the

            Corporation              Counsel.




            g.             Effective          August            1, 2009,              the      contribution               to the         annuity             fund     during        the first          five
            years      of service           shall      not     exceed            $381.00           per       annum            per     employee.               Thereafter,          the City           shall
            contribute             for     each       employee,                  on         a twenty-eight                    (28)      day      cycle         basis,       a pro-rata                daily
            contribution             for    each       working             day        for     which         such      employee                is paid        by the City         which        amount

            shall      not     exceed          $947.37               per         annum           per        employee.                  Contributions                  hereunder             shall         be
            remitted         by      the    City       each         twenty-eight                  (28)       days        to     a mutually               agreed         upon      annuity             fund

            pursuant         to the        terms       of a supplemental                         agreement               to be reached                  by the       parties      subject         to the
            approval          of    the    Corporation                 Counsel.



            h.             Effective          December                1, 2010,              the contribution                   to the     annuity             fund      during       the first         five
            years      of service           shall      not     exceed            $845.00           per       annum            per     employee.               Thereafter,          the City           shall

            contribute             for     each       employee,                  on         a twenty-eight                    (28)      day      cycle         basis,       a pro-rata                daily
            contribution             for    each       working             day        for     which         such      employee                is paid        by the City         which        amount

            shall      not    exceed           $141          1.37     per        annum            per        employee.                 Contributions                    hereunder           shall         be

            remitted         by      the    City       each         twenty-eight                  (28)       days        to     a mutually               agreed         upon       annuity            fund
            pursuant         to the        terms       of a supplemental                         agreement               to be reached                  by the       parties      subject         to the
            approval         of the Corporation                       Counsel.                Contributions                    hereunder           shall        be remitted             by the         City
            each    twenty-eight                (28)     days         to a mutually                   agreed         upon           annuity       fund         pursuant          to the     terms         of




                                                                                                                                                                                                 17001
            Correction Officers Benevolent Association                                                      23                                          November 1, 2011 to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 27 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




              a supplemental                     agreement                        to        be     reached       by            the        parties             subject             to        the        approval             of      the

              Corporation               Counsel.



              Section          2.



                           Where               an         employee                     is      suspended              without                   pay         for      disciplinary                       reasons            and        is

              subsequently                  restored              to       full         pay          status     as        of       the         effective             date             of     the        suspension,                 the

              employee              shall      receive             full        annuity               fund     coverage                   for     the        period         of         the        suspension.


                                                                                   ARTICLE                    XV          - SENIORITY



                           The         Department                   recognizes                       the    importance                   of      seniority            in filling                  vacancies              within           a

              command               and       shall        make           every             effort        to adhere            to this          policy,           providing                      the    senior          applicant

              has    the   ability            and     qualifications                          to perform             the       work            involved.                 While              consultation                  on such

              matters          is     permissible,                  the           final          decision        of        the       Department                          shall             not     be     subject           to      the

              grievance             procedure.


                                                                                       ARTICLE                 XVI             -   GENERAL


              Section          1.      Safety             Helmets



                           The         City         agrees         to furnish                     a safety      helmet               and         equipment                  when                 required.



              Section          2.      Maintenance                        of      Facilities



                            All       commands                    and          other             Departmental                      places             of     assignment                      shall       have           adequate

              heating,          hot     water          and        sanitary                  facilities.        The         Union               shall         give        notice             to the       Department                  of

              any     failure          to      maintain                these                conditions.              If        not        corrected                 by      the            Department                   within            a

              reasonable              time,         the     Union              may           commence            a grievance                          at Step        2 of the                grievance             procedure

              concerning               that      failure.



              Section          3.      Semi-Private                       Hospital                   Accommodations                             for        Line-of-Duty                      Injuries



                            The         City          shall        prepare,                      submit       and          support                legislation                    to        provide           semi-private

              hospital          accommodations                             for         Correction             Officers               injured                in the        line-of-duty.



              Section          4.      Meal           Scheduling


                               Employees                  shall        not        be assigned                 meals            as a matter                   of practice                   during         either          the     first

              hour       and      one-half            or last          hour            and       one-half       of their             tours.                In cases         of emergency                         this     practice

              may       be altered.




                                                                                                                                                                                                                        170                0   1




              Correction Officers Benevolent Association                                                             24                                                   November 1, 201I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 28 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            Section          5.         Mutual              Exchange                      of Tours



            a.             Commanding                             Officers                shall         permit             members                   performing                  similar            duties          to

            exchange              tours          voluntarily                    when              there        is no         interference                      with          correction              service             and

            where          such         exchange                  of     tours            does          not     result         in overtime                       for     either         member.



            b.              All mutuals                      shall        be between                        two       members                     and       completed                 within           a two           week
                             "Self-mutuals"
            period.                                                    are       expressly                   prohibited.



            Section          6.         Pilot         Program                  for        Coordination                      of Tours                 for       Child/Family                    Care           Issues



                            In     an      effort            to      assist           Correction                     Officers                 who          are        experiencing                    child         care/family
            issues         and      have             a member                    of       the      department                      with            whom               they      share          child          or    family            care

            duties,        the      Department                         shall          implement                     a Pilot             Program                  for     twelve              (12)      months                that      will

            permit         Correction                      Officers              to       request             a change                  of     tour         within            their      assigned                  command                 or
            request          transfer                 to     a command                            with          an      opening                    on       their        desired              tour,       subject                to       the

            operational                 needs          of     the        Department.                        Correction                   Officers                requesting                  said      accommodations

            must       submit              documentation,                                  to     be        determined                       by      DOC,              detailing               the      reasons                for        the

            accommodation.                            The         request             will         not        be unreasonably                              denied.



            Section          7.         Lump               Sum         Payments



                            Where              an employee                       has an entitlement                                to accrued                  annual           leave         and/or          compensatory
            time,      and        the     City's             fiscal        condition                    requires             employees                      who        are terminated,                    laid         off      or who

            choose          to retire            in lieu            of    layoff             to be removed                         from            the     payroll            on or before                a specific                  date,
            or    where           an employee                       reaches                the      mandatory                    retirement                    age,      the       Employer               shall          provide               a

            monetary               value              of      accumulated                             and         unused                annual                 leave          and/or           compensatory                           time
            allowances                  standing               to        the     employee's                        credit          in        a lump             sum.           Such          payments                  shall         be       in

            accordance                  with         the      provisions                     of    Executive                  Order               30,      dated         June         24,      1975.



                            Where              an employee                       has an entitlement                              to terminal                   leave         and      the City's              fiscal         situation

            requires         that        employees                       who          are       terminated,                  laid        off       or retired                be removed                 from           the      payroll
            on or before                a specific                date,          or where                 an employee                        reached             the     mandatory                   retirement                age,       the

            Employer              shall          provide               a monetary                     lump          sum        payment                   for     terminal             leave         in accordance                     with

            the     provisions                  of    Executive                   Order               31,     dated          June            24,        1975.



            Section          8.         Interest             Payments



                            Interest             on        wage           increases                 shall          accrue           at the           rate        of     three         percent           (3%)           per      annum
            from           one          hundred-twenty                                (120)                 days           after             execution                  of       this          Agreement                       or      one

            hundred-twenty                           (120)         days          after          the      effective             date           of the           increase,              whichever                is later,            to the
            date      of     actual             payment.                       Interest             on        longevity                 and          step-up             increments,                   differentials                   and

            holiday              pay       shall             accrue                  at      the         rate         of       three               percent              (3%)            per         annum                from          one

            hundred-twenty                           (120)          days         after            the       execution                of       this         Agreement,                   or     one      hundred-twenty



                                                                                                                                                                                                                                1700               1

            Correction Officers Benevolent Association                                                                      25                                                 November 1, 2011 to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 29 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            (120)      days      following                its earning,                whichever                   is later,            to the date              of actual                 payment.                   Interest         on

            overtime            pay        shall              accrue           at      the          rate         of        three          percent               (3%)              per           annum                from           one

            hundred-twenty                   (120)            days          following               its earning                  or one         hundred-twenty                            (120)            days       following
            the     employee's                  submission                    of     an      overtime                   report,              whichever                    is     later.              Interest           accrued

            pursuant           to this      paragraph                  shall         be payable                  only         if the         amount            of interest                   due       to an individual

            employee            exceeds              five         dollars           ($5.00).



            Section        9.      Layoffs



                          Where           layoffs              are     scheduled                the        following                  procedure                 shall            be used:



                                           1.                  Notice           shall        be provided                         to the        Union           not         less        than          thirty          (30)       days

                                          before              the     effective              dates          of        such        projected               layoffs.



                                           2.                  Within           such         30-day              period           designated               representatives                            of the Employer

                                           will         meet         and       confer           with         the           designated                 representatives                           of     the        Union            with

                                           the       objective                 of       considering                        feasible             alternatives                      to      all        or       part      of        such

                                           scheduled                  layoffs,             including              but         not     limited           to (a) the transfer                           of employees                        to

                                           agencies                 with       re-training,                 if necessary,                      consistent                 with         the      Civil         Service              Law

                                           but      without                regard          to Civil          Service                title,      (b)     the      use of Federal                           and       State       funds

                                           whenever                  possible              to retain             or re-employ                     employees                      scheduled                    for     layoff,        (c)
                                           the       elimination                      or      reduction                     of      the        amount                of        work             contracted                   out       to

                                           independent                       contractors                   and        (d)        encouragement                         of        early          retirement                  and      the

                                           expediting                  of      the     processing                     of     retirement                applications.



                                                               When            a layoff             occurs,             the       Department                    will           provide               the      Union          with          a

                                           list      of        employees                    who            are        on         a preferred                  list        with           the         original               date       of

                                           appointment                       utilized           for        the        purpose             of     such         layoff.



            Section        10.          Public          Transportation



                          The      City           and       the      C.O.B.A.                will      use        their           best       efforts          to effect                free       transportation                      on

            buses        and     subways                for       Correction                Officers.



            Section        1 1.         Personnel                 Folder



                          The       Department                       will       upon          written                 request             to    the     Chief               of     Administration                            by      the

            individual           employee,                    remove               from        the     personnel                     folder,           investigative                         reports            which           upon

            completion             of     the       investigation                    are      classified                   exonerated                  and/or             unfounded.



            Section        12.          Disciplinary                   Record



                          The      past           disciplinary                 or work               record             of       an employee                    may            not       be      revealed               during             a

            Section        75,     Civil           Service             Law,          disciplinary                     proceeding                  until         a determination                               as to guilt              or




                                                                                                                                                                                                                                   17001
            Correction Officers Benevolent Association                                                                26                                                  November 1. 2011 to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 30 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            innocence                   of          the        member                    has       been        determined.



            Section               13.               Thirty-Day                     Suspension                         Review              Committee



            a.               There                   shall        be a Thirty                       (30)        Day       Suspension                       Review          Committee                   to review              appeals

            of     suspensions                            of     Correction                       Officers             suspended                    for    a period           of    greater         than        thirty         (30)
            days          without                   pay         for        involvement                       in impermissible                             use    of    force        or line       of      duty          incidents.

            All      such         suspensions                              will          be heard              by      the      committee                   on    a case-by-case                    basis.



            b.               The               Suspension                         Review                 Committee                   shall          be headed             by       a Chairperson                  designated

            by      the     Commissioner,                                    whose                 duty       it shall          be to convene                      the    committee.



            c.               The               Committee                          will           consist         of     five        (5)     voting          members:

                                               i.         The         Chairperson

                                          ii.             The         Chief            of        Department                  or designee;

                                        iii.              Warden                  from            the      facility          to which                the    suspended                officer        is assigned;

                                        iv.               Investigation                          Division              Representative;

                                          v.              Union             or Line                Representative.



            d.                The              Committee                          shall           meet        on       a monthly                 basis,         or more            often       if necessary,                  to

            review           any           suspensions                            of      greater             than       thirty           (30)       days        for     involvement                 in    impermissible

            use      of     force               or line               of    duty            incidents,                which           have          not     been         revoked            under         the     existing

            procedures.



            e.                The              Committee                          will           issue       a recommendation                               to the       Commissioner                        as to whether

            the      member                         should            be returned                       to regular              or modified                     duty     after       serving           the      first      thirty

            (30)      days          of              the        suspension.



             f.               Final                  authority                to return                  a suspended                      officer          to duty        will      remain           within             the    sole

             and     exclusive                        discretion                    of       the        Commissioner.


             Section              14.               Short             Sleeve              Shirts



                              Correction                          Officers                   may          wear         short        sleeve            shirts      and      no ties          on    inside         posts         all    year

             around.



             Section              15.                Replacement                            of     Splashed              Uniforms



             DOC           will     establish                         procedures                     to ensure               that     the        office         of the     Chief           of Security            will        maintain

             new      uniform                        shirts           and         pants            to be made                  available              to Correction                  Officers             who      are        splashed

             with         bodily                fluids.           When                 a Correction                     Officer             is splashed                with        bodily        fluids,         he or she            will




                                                                                                                                                                                                                                   17001

             Correction Officers Benevolent Association                                                                              27                                             November 1. 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 31 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            submit         a form          created                by      DOC           to the          office            of the         Chief        of     Security.               The     Officer              will         then
            be supplied              with         a replacement                           shirt      and/or               pants.



            Section         16.          Performance                           Compensation



                           The       City         acknowledges                            that          each         of     the      uniformed                  forces          performs                 an      important

            service        that     reflects                the        diverse          missions              of the           City's        uniformed                 agencies.             In order             to reward
            service        of an outstanding,                              exceptional                    nature,           each        of the        uniformed                 agencies               will     establish             a

            performance                  compensation                            program                to    recognize                  and       reward            such       service,               tailored           to    the
            unique         missions               of        the        individual             uniformed                     agency.


                           The      parties             agree            that      additional                compensation                         may       be paid          to employees                      performing
            outstanding,                 exemplary,                       difficult               and/or           unique               assignments.                     The         City         will          notify         and

            discuss        with          each          affected                 union       of      its      intent          to pay          such          additional            compensation                        and        the
            individuals             to be compensated.



                           The      criteria                for    the         granting           of performance-based                                    compensation                  shall           be based              upon

            outstanding              performance                           in the         work            assigned,                and/or          performance                  of     unique             and       difficult

            work.



                           The      performance-based                                   compensation                           payments              provided             for     in this          section           shall       be

            one-time,             non-recurring                         cash       payments                  subject            to applicable                   pension          law.        An          employee               can

            receive        no      more         than              one         payment             annually.



                           This          provision                     shall      not      affect            any      existing               productivity                 programs                 covered               in     any
            existing        collective                 bargaining                     agreements.                    Nor        shall       this     provision            be construed                        to waive          any
            obligation              of      the         City             to      negotiate                over            future         productivity                   programs                   as         required           by
            applicable             law.


                                                                         ARTICLE                    XVII              - UNION                  ACTIVITY

            Section         1.



                           Time           spent             by     Union            officials             and        representatives                       in    the     conduct             of        labor       relations

            shall      be governed                 by            the     provisions                of     Mayor's               Executive                  Order        No.      75,        as amended,                   dated

            March          22,      1973,              or        any       other          applicable                  Executive                   Order         or     local         law,         or      as otherwise

            provided             in this        Agreement.                        No employee                        shall         otherwise               engage         in Union                activities             during
            the     time     the     employee                      is assigned                to the           employee's                    regular            duties.



            Section         2.



                           C.O.B.A.                    officers                 and       delegates                  shall          be       recognized                 as      representatives                          of     the
            C.O.B.A.              within           their               respective             commands.                           For       the     purpose             of      attending                 the     regularly
            scheduled              monthly                  meeting,              C.O.B.A.                   delegates               shall         be excused                from       duty            if the      meeting
            coincides             with      the        delegate's                  scheduled                 tour,        provided             that       the command                   has received                     at least

            seventy-two                  (72)      hours                advance            notice            of    such         request             for     excusal.



                                                                                                                                                                                                                          17001
            Correction Officers Benevolent Association                                                                    28                                           November 1. 2011 to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 32 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




              Section         3.



                             The       Department                     of Correction                       will         issue          a memorandum                           to all          heads             of institutions

              instructing            them         to discuss                 labor/management                                   problems           with          alternate                 Union             delegates                when

              a regular            delegate              is     not         available,                and            such        alternate              will         be      released                  for        the      regularly
              scheduled              monthly              meeting                  when             the     regular                 delegate             is     unable                to    attend                said         monthly
              delegate         meeting              because             of illness               which               requires             remaining                  at home                or hospitalization,                             or
              absence         from          the     New          York            metropolitan                        area        on      leave         or by         assignment,                       or required                    court
              appearance.


                                                               ARTICLE                        XVIII              -    NO DISCRIMINATION


                             In accord             with         applicable                   law,      there           shall        be no discrimination                                   by the City                  against           any
              Correction              Officer           because               of      Union            activity.


                                                                        ARTICLE                           XIX          - BILL              OF      RIGHTS


                             The       Guidelines                     for        Interrogation                        of     members               of          the      Department                           in        force         at   the
              execution              date     of        this      Agreement                     will           not         be    altered          during               the       term            of     this           Agreement,
              except        to reflect            subsequent                  changes                in the           law        or final         decisions               of the Supreme                               Court          of the

              United         States         and      the        Court            of     Appeals                of the           State       of    New           York            regarding                    the        procedures

              and     conditions          to be followed                              in the         interrogation                       of a member                      of the           Department.                           No       less
                                       weeks'
              than     two     (2)             written                        notice            of such               proposed              alteration               of the said                  Guidelines                     shall      be
              given      to the        Union.




                                                     ARTICLE                          XX        - NIGHT                     SHIFT                DIFFERENTIAL


              a.             There          shall         be      a     10%             night          shift          differential                which              shall            continue                    to     be      paid         to
                             Correction                 Officers              assigned               to rotating                  tours         of duty          for      all     work            actually               performed
                             between              the      hours            of     4:00         p.m.            and        8:00          a.m.      Effective                  July          1, 1978                a 10%              night
                             shift      differential                  shall           continue              to be paid                   to all        other         Correction                       Officers                 for    work

                             actually           performed                   between                 the    hours             of 4:00            p.m.      and        8:00         a.m.,           provided                 that       more
                             than      one        (1)     hour          is actually                  worked                 after        4:00     p.m.          and          before              8:00         a.m.



              b.             Where           overtime                 compensation                         is to be calculated                           for     tours           in the           regular                duty        chart,
                             the      overtime                 calculation                   shall         be        based          on      the        rate      paid           for        the        tour         to     which            the
                             overtime              is attached;                   for     tours           not        in the         regular        duty          chart,          the        overtime                    calculation
                             shall      be based                 on     that          rate      paid        for        half         or    more          the      hours            of       the        tour         to     which            the

                             overtime              is attached.


              c.             For      all    Correction                     Officers            hired            after          June       30,     1993:




                                                                                                                                                                                                                                17001

              Correction Officers Benevolent Association                                                                   29                                             November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 33 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                     1.                 No night            shift         differential                  shall        be paid           to those         employees               during             the

                                     first     six        months           of     service.




                                     2.                Thereafter,      55%     of  the    night                                         shift          differential             as      described                    in
                                                           "a"
                                     paragraph                    above  earned    by   a similarly                                            situated             Correction            Officer             hired

                                     prior         to July          1, 1993            shall      be paid            until         the     employee                  reaches      First        Grade           after

                                     five      years.


                         ARTICLE               XXI            - GRIEVANCE                              AND              ARBITRATION                                  PROCEDURE


              Section     1.   Definition


                                                                                                                                "grievance"
                         For   the   purpose                of     this    Agreement                    the       term,                                         shall     mean:



                         a.                             a claimed               violation,              misinterpretation                         or inequitable                 application              of the

                                                        provisions                of     this     Agreement;


                         b.                             a claimed               violation,               misinterpretation                             or misapplication                   of the         rules,

                                                        regulations,                     or      procedures                     of        the         agency            affecting              terms            and

                                                        conditions                  of        employment,                         provided                 that,        except           as      otherwise
                                                                                                                                                       "grievance"
                                                        provided             in        this      Section             1a, the             term                                    shall         not     include

                                                        disciplinary                   matters;


                         c.                             a        claimed            violation,                  misinterpretation                             or      misapplication                     of        the

                                                        Guidelines                for         Interrogation                  of        Members                of the      Department                  referred

                                                        to in Article                  XIX        of     this        Agreement;


                         d.                             a claimed                 improper                   holding              of     an      open-competitive                        rather          than          a

                                                        promotional                    examination;


                         e.                             a claimed               assignment                    of the         grievant             to duties             substantially                different

                                                        from         those        stated          in the          employee's                     job        title    specification.




              Section     2.



                         The    grievance                 procedure,              except               for      paragraph                 d.     of     Section           1 above,             shall          be    as

              follows:



                                     Step          I    The        employee               and/or             the Union                 shall     present            the grievance               verbally              or
                                                                                                                                                                     Facility"
                                     in      the       form         of     a memorandum                            to     the          "Head           of    the                         not     later         than

                                     ninety            (90)        days      after        the     date          on      which            the     grievance              arose.        The        employee

                                     may           also       request           an appointment                          to discuss               the        grievance.            The         Head        of the




                                                                                                                                                                                                     17001
              Correction Officers Benevolent Association                                                     30                                               November 1, 2011 to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 34 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                            Facility             shall        take      any          steps        necessary                 to a proper                   disposition                     of the grievance

                                            and      shall          reply          in writing               by     the        end      of the         third           work            day          following                   the        date

                                            of     submission.



                                            Step       II An           appeal           from             an unsatisfactory                         decision                at Step            I shall             be presented

                                            in     writing             to the          agency              head          or     the        designated                     representative.                             The           appeal

                                            must         be         made            within               five      (5)        working                days            of        the         receipt              of      the         Step          I

                                            decision.                The         agency              head         or the designated                            representative,                           if any,            shall        meet

                                            with       the          employee                  and/or             the        Union           for      review                of        the     grievance                       and         shall

                                            issue        a decision                 by the           end         of the tenth                work          day        following                     the         date         on which

                                            the     appeal             was          filed.



                                            Step         III        An        appeal             from             an        unsatisfactory                          decision                 at      Step              II     shall            be
                                            presented                 by      the      employee                   and/or             the     Union              to the              Commissioner                              of        Labor

                                            Relations,                 in writing,                  within          ten        (10)        working                  days        of the             receipt              of the            Step
                                            II decision.                     Copies             of       such       appeals                shall      be         sent           to    the         agency                head.             The

                                            Commissioner                           of Labor                Relations,                or designee,                    shall           review               all    appeals                 from

                                            Step       II decisions                    and        shall           answer             such         appeals              within               fifteen              (15)         working
                                            days.



                                            Step       IV        An        appeal            from         an unsatisfactory                         decision                   at Step             III     may          be brought

                                            solely             by     the        Union              to     the      Office             of      Collective                       Bargaining                       for         impartial

                                            arbitration                  within         fifteen             (15)       working               days         of receipt                  of the             Step         III decision.

                                             In addition,                    the      City        shall           have         the     right         to bring                  directly             to arbitration                         any
                                            dispute      between                          the        parties             concerning                   any             matter                defined                   herein              as      a
                                            "grievance."
                                                                                 The          City         shall         commence                     such            arbitration                        by      submitting                       a

                                            written             request            therefor               to the        Office             of Collective                       Bargaining.                       A copy                 of the

                                            notice             requesting                 impartial                arbitration                    shall         be        forwarded                       to     the         opposing
                                            party.             The         arbitration                   shall      be        conducted                   in        accord            with           the         Consolidated

                                            Rules           of      the       Office            of       Collective                   Bargaining.                      The            costs              and         fees          of     such

                                            arbitration                  shall       be borne               equally             by the            Union              and        the        City.          The           decision                or

                                            award              of   the       arbitrator                 shall         be     final         and      binding                   in     accord              with          applicable

                                            law        and            shall         not         add         to,        subtract              from              or     modify                  any              contract,                  rule,

                                            regulation,                    existing             policy            or order             mentioned                     in Section                     1 of         this        Article.



            Section       3.



                         As       a condition                   to the        right          of a Union                  to invoke                 impartial                arbitration                     set forth                   in this

            Article,      including                the         arbitration              of a grievance                         involving              a claimed                       improper                   holding                 of an

            open-competitive                       rather           than         a promotional                      examination,                     the employee                           or employees                            and     the

            Union        shall         be    required                 to    file      with           the        Director              of    the      Office               of        Collective                   Bargaining                       a

            written      waiver             of the        right,           if any,           of the        employee                   or employees                        and         the     Union               to submit                 the

            underlying            dispute            to any            other          administrative                          or judicial             tribunal                  except              for         the     purpose                 of

            enforcing            the    arbitrator's                   award.



                                                                                                                                                                                                                                    17001

            Correction Officers Benevolent Association                                                                 31                                                  November 1, 201I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 35 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




              Section              4.



                               Any             grievance                 of     a general              nature            affecting              a large               group            of     employees                   and        which

              concerns               the        claimed               misinterpretation,                          inequitable             application,                        violation              or failure               to comply

              with      the        provisions                    of     this      Agreement                   shall        be filed            at the            option              of the         Union              at Step            III   of

              the    grievance                       procedure,                without            resort           to previous                 steps.

              Section              5.



                               If a decision                        satisfactory                to the            Union         at any          level            of     the         grievance              procedure                  is not

              implemented                           within          a reasonable                     time,        the      Union         may              re-institute                 the        original             grievance                   at

              Step      III        of         the      grievance                procedure;                   or    if     a satisfactory                     Step             III     decision                 has      not       been          so

              implemented,                           the     Union             may        institute             a grievance               concerning                          such          failure            to implement                        at

              Step      IV         of         the     grievance                procedure.



              Section              6.



                               If the               City     exceeds              any         time      limit           prescribed              at any            step              in the     grievance                 procedure,
              the    grievant                   and/or           the      Union           may          invoke            the     next        step          of     the         procedure,                  except,             however,
              that     only             the         Union         may          invoke           impartial                arbitration                under             Step           IV.



              Section              7.



                               The             City         shall       notify          the      Union             in    writing          of        all     grievances                      filed         by    employees,                      all

              grievance                   hearings,                   and       all      determinations.                           The         Union                  shall          have           the        right         to     have    a
                                                                                                                                                                                                                                     hours'
              representative                          present            at any          grievance                 hearing           and            shall         be     given              forty-eight                  (48)
              notice          of        all     grievance                 hearings.



              Section              8.



                               Each                 of the       steps         in the         grievance             procedure,                  as well               as time              limits         prescribed                at each

              step     of      this            grievance               procedure,                 may         be waived                 by      mutual                 agreement                    of    the        parties.



              Section              9.



              a.               Any             grievance                relating              to a claimed                 improper                 holding              of an open-competitive                                       rather

                               than             a promotional                       examination                    shall        be presented                     in writing                  by     the        employee               or the

                               Union                  representative                     to     the     Commissioner                           of     Labor             Relations                   not        later      than            thirty
                               (30)            days         after       the     notice          of intention                 to conduct                   such         open-competitive                                examination,
                               or copy                 of the          appointing                officer's              request          for        such         open-competitive                               examination,                       as

                               the            case         may      be,       has      been       posted            in accordance                         with         Section               51 of the               Civil         Service

                               Law.                 The       grievance                 shall        be considered                   and            passed             upon           within             ten     (10)         days         after

                               its            presentation.                       The           decision                shall       be         in     writing,                      copies           of        which              shall         be

                               transmitted                       to both              parties         to the        grievance                  upon          issuance.




                                                                                                                                                                                                                                    17001
              Correction Officers Benevolent Association                                                                    32                                                      November 1, 201 I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 36 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            b.                  A grievance                    relating          to     the     use          of        an     open-competitive                            rather         than         a promotional

                                examination                    which         is unresolved                        by        the    Commissioner                          of    Labor          Relations              may        be
                                brought            to     impartial              arbitration                   as      provided                 in     Sections                2 and          3 above.               Such           a

                                grievance               shall       be presented                    by      the        Union,              in writing,              for       arbitration             within          fifteen

                                (15)        days        of       the      presentation                    of       such            grievance                to     the        Commissioner                      of     Labor

                                Relations,              and       the     arbitrator            shall          decide             such        grievance             within          seventy-five                (75)         days

                                of     its presentation                   to him.             The         party         requesting                   such        arbitration             shall        send      a copy          of

                                such        request           to the       other        party.             The         costs           and      fees      of such             arbitration             shall      be borne

                                equally         by       the      Union          and      the        City.



            Section              10.



                                The      availability                  of the     grievance                  or arbitration                     procedure                 shall     not justify               a failure         to

            follow          orders.



            Section              1 1.



                                The         grievance              and      arbitration               procedures                        contained              in this            Agreement                 shall      be the
                                                                                                                                                          "grievance"
            exclusive                 remedy            for      the     resolution             of disputes                       defined            as                              herein.            This         Section

            shall         not        be construed                  in any        manner              to limit               the        statutory          rights          and      obligations                of the         City
            under          Article            XIV        of      the     Civil         Service             Law.




                                                ARTICLE                      XXII             - LINE-OF-DUTY                                        DEATH                BENEFIT


                                In the        event           a Correction               Officer               dies         because             of line-of-duty                    injury         received            during
            the      actual            and      proper            performance                   of        Correction                     Officer          service             relating           to   the     alleged           or

            actual         commission                       of    an unlawful                  act,        or directly                   resulting               from         a characteristic                 hazard           of

            Correction                  Officer           duty,         through           no     fault            of    the        employee's,                    a payment              of      $25,000             shall      be

            made          from          funds         other        than         those     of the            Retirement                     System              in addition             to any         other         payment

            which          may          be made               as a result             of such         death.                Such          payment              shall       be made            to the        beneficiary
            designated                  under         the        Retirement              System                or,     if no beneficiary                         is so designated                     to the        estate      of

            the      deceased.


                                       ARTICLE                     XXIII           -    DEATH                   BENEFIT                        - UNUSED                       LEAVE              AND
                                                                                       COMPENSATORY                                            TIME


                                If     an     employee                   dies         while          employed                      by         the      City,        the         employee's                  beneficiary
            designated                  under         the        Retirement              System                or,     if no beneficiary                         is so designated,                    the deceased's
            estate         shall         receive             payment             in cash            for      the        following                   as a death            benefit:


                                                                                                                                               days'
            a.      All     unused             accrued              leave        up     to a maximum                              of     54                 credit;


            b.      All     unused              accrued                compensatory                       time         earned             subsequent                    to January               1, 1971            which           is




                                                                                                                                                                                                                     17001
            Correction Officers Benevolent Association                                                                  33                                                November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 37 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




              verifiable              by     official           Department                    records            up     to a maximum                        of     two        hundred               (200)         hours.


                                                    ARTICLE                     XXIV            -     TERMINAL                           LEAVE                LUMP                  SUM


              The     resolution                  of    the      Board          of      Estimate             of      the        City     of    New          York          dated            June       27,

              1957,        states           the     following:



                             Members                   of the      Force              shall      be granted                     terminal            leave         with        pay     upon           retirement               not

                             to exceed                  one      month           for         every         ten    years             of service,             pro-rated                for      a fractional                   part

                             thereof                provided,                however,               that     no       terminal             leave          shall       be granted                  to an         employee

                             against                whom          departmental                      disciplinary                    charges           are        pending.



              Effective             July          1, 2016,        such          Employees                   as described                   in the       Resolution                  above           and       are entitled

              to    payment                 shall        be      entitled              to     voluntarily                  choose             the     option             of     a one-time                     lump          sum

              payment               as their           terminal              leave      benefit            in lieu         of their           current         terminal               leave          benefit          prior       to

              retirement.              Such            payments                shall         be made              as soon              as practicable                 after         retirement.


                                                                               ARTICLE                       XXV            -   NO STRIKES


                             In       accord            with      applicable                  law,         neither          the        Union         nor      any        employee                   shall       induce           or

              engage         in any           strikes,           slowdowns,                    work         stoppages,                  or mass            absenteeism,                    or induce              any     mass

              resignation                  during         the     term          of     this     Agreement.




                                                                   ARTICLE                      XXVI              - BULLETIN                         BOARDS


                             The           Union         may       post         notices             on bulletin                 boards         in places            and        locations              where           notices

              usually          are         posted         by      the        Employer                for     employees                   to    read.         All         notices            shall       be      on       Union

              stationery,              shall        be used             only         to notify         employees                    of matters              pertaining                to Union                affairs,        and

              shall        not        contain             any      derogatory                    or        inflammatory                       statements                 concerning                     the      City,         the

              Department,                    or personnel                    employed                 by    either          entity.




                                                                               ARTICLE                     XXVII                -   NO WAIVER


                               Except             as otherwise                  provided              in this         Agreement,                    the     failure           to enforce              any       provision

              of this       Agreement                    shall      not        be deemed                   a waiver             thereof.            This      Agreement                     is not       intended             and
              shall      not        be construed                   as a waiver                  of     any        right         or benefit             to which                Correction                   Officers           are

              entitled           by    law.




                                                                   ARTICLE                       XXVIII                - SAVINGS                      CLAUSE


                               If     any      provision                of     this         Agreement                 is found             to be        invalid,              such         invalidity             shall        not




                                                                                                                                                                                                                     1700             1

              Correction Officers Benevolent Association                                                               34                                             November 1, 201 I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 38 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




            impair         the      validity             and        enforceability                   of     the      remaining               provisions                     of    this       Agreement.




                                     ARTICLE                        XXIX          -    LABOR-MANAGEMENT                                                           COMMITTEES


            Section          1.



                            The       City         and        the      Union,           having             recognized                that         cooperation                     between             management

            and      employees                    is    indispensable                    to        the      accomplishment                              of        sound          and      harmonious                 labor

            relations,             shall      jointly              maintain            and      support              a labor-management                                    committee                 in each        of    the

            agencies             having            at least          fifty      (50)      employees                   covered              by      this           Agreement.



            Section          2.



                            Each           labor-management                            committee                   shall     consider              and            recommend                  to the agency               head

            changes           in the         working                 conditions               of     the     employees                within                 the     agency            who         are covered             by
            this     Agreement.                    Matters            subject           to the           grievance            procedure                   shall       not        be appropriate               items        for

            consideration                   by     the        labor-management                             committee.



            Section          3.



                            Each           labor-management                             committee                   shall     consist             of six           members               who        shall     serve        for

            the     term      of     this         Agreement.                   The       Union             shall      designate                  three            members              and     the     agency            head

            shall        designate                three        members.                  Vacancies                   shall     be      filled                by     the     appointing                party        for     the

            balance           of     the       term           to     be      served.           Each           member                may           designate                 one        (1)     alternate.             Each

            committee                 shall            select         a      chairman                from            among            its         members                   at     each            meeting.               The

            chairmanship                     of        each        committee                 shall         alternate           between                   the        members                  designated            by      the

            agency          head       and         the    members                designated                  by the          Union.              A quorum                  shall       consist         of a majority

            of the total             membership                      of a committee.                       A committee                     shall         make             its recommendations                        to the

            agency          head           in writing.



                            At        the         request             of       either          the          Department                      of      Correction                      or       the      C.O.B.A.,                  a

            representative                    of        the        Office        of      Labor              Relations               will          sit        in     on      the        Labor          Management

            Committee.



            Section          4.



                            The       labor-management                                committee                shall         meet      at the            call       of either            the    Union         members

            or     the     City      members                   at times          mutually                 agreeable             to both                 parties.            At     least        one     (1)    week          in

            advance           of a meeting                     the     party      calling            the      meeting           shall            provide              to the        other          party,     a written

            agenda          of matters                 to be discussed.                      Minutes               shall      be kept             and         copies         supplied               to all    members

            of     a committee.




                                                                                                                                                                                                               1         700         1


            Correction Officers Benevolent Association                                                               35                                               November 1. 201 I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 39 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                           ARTICLE               XXX     - FINANCIAL          EMERGENCY                       ACT


                         The         provisions          of    this   Agreement     are   subject         to    applicable          provisions      of    law

             including         the     New        York        State   Financial   Emergency         Act        for   the     City    of   New     York,     as

             amended.




                                                                                                                                          17001
             Correction Officers Benevolent Association                            36                                November l. 201 1 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 40 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                             WHEREFORE,             we have    hereunto   set our hands          and    seals      this    td_day          of        , 2017.




               CITY      OF    NEW YORK                                          CORRECTION                 OFFICERS                BENEVOLENT
                                                                                 ASSOCIATION                 OF           THE       CITY        OF      NEW
                                                                                 YORK,         INC.




               B                                                                 BY:                                       /    a


                      ROBERT         W.    LINN                                        ELIAS       HUSA                   DEEN
                      Commissioner       of Labor Relations                            President




                                                                                            Date       submitted          to the
               APPROVED              AS TO FORM:                                            FINANCIAL                 CONTROL                   BOARD


                                     t


               BY:
                      ERIC     EICHENHOLZ
                      ACTING     CORPORATION           COUNSEL


                                                                                                                    OFFKE            OF         LA[lm          RaAT!C   5


               UNIT:          CORRECTION                OFFICERS
                                                                                                                               REQ                      A

                                                                                                   OFFICIAL                                                      CON TR ACT
               TERM:           November           1, 2011   to February    28,    2019




                                                                                                   NO:                                                                   DATE:

                                                                                                      17001                                                    JAN      G,20t7




               Correction Officers BenevolentAssociation                    37                                  November I, 201 I to February28,2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 41 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020


                                                                                                                                   NIT       YORK   Cl IT DEPAR1.N11N1              01 CORRIrl             ION
                                                                                                                                                                  Wrun       1. I forn,        Cominissinner

                                                                                                                                                                         OfGee of the Commis               ioner




                   Norman            Seabrook.              President
                                        ()fficers'
                   Correction                                   Benevolent                 Association

                   75 Broadway.                  Suite          Sln

                   New       York.         N.Y           1un04-2415


                   Re:      ( ()BA         A      reement             for    the        period      of   Noventher        l. 2000        to ()etober         1. 2u!     1



                   Dear      Mr.         Seabro


                                   Ihi         is to confirm                our         understan.ling          that   when        a Correction         Officer       is required         to

                   report       to       a loca:i,•n            other        than         hi      her    assigncJ      location.         he she     shall    be   allowed        tr nel

                   Iin10     W iIhin        1he h >ur 0 Î Jut)                .


                                   Ihi-        .h.di     n,it     pe:tid!1         tt     sidfl    who     c. rmally     i ave       tield    :1ssigr1111erits




                                                                                                                           Commissioner




                                                                                                                                                                            17             01

           Correction Officers Benevolent Association                                                                                            November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 42 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020


                                                                                                                                      NIXYORK                   CRT        DEPARTMENT                     OF CORRECI          ION
                                                                                                                                                                                   Martin          F. Horn,        Cornmissioner

                                                                                                                                                                                             Of5ce       of the Commissioner




                Norman              Seabrook.                 President
                                       Officers'
                Correction                                      llenes      olent      Association
                "5     Broadwa.,                  Suite        810
                Nev,         York.         N.Y.           10004-2415


                Re:      COBA              Agreement                 for    the     period      of    Noven.ber               1. 2009          to October                 31.     201    I


                Der          Mr.         Seabrook:


                                When              the     Departmental                Doctor          determi          les    that       a Correction                   Oliicer         is injured            in
                the      line      of      duty         and      is incapacitated               and         unable       to    return          to    work           for     a linite          period          et
                thne.         then         the      Department                v.ill     not     contine          such         (itlicer          to       hi÷her            resitience              for    that
                perioti.            If     the     administrative                 determination                 by     the    Commissioner                         or     his     her    designee             is
                tiifferent           frem         that     of     the      Depanmental                Deetor.          then     the       change           w ill        be wnununicated                       to
                the      Officer           by telephone                  or in writing.


                                It is expressly                    understood            that        the    determination                 by       the     Commissioner                       or    his    her
                desience             is     tinal        and       not     subject       to     the        grievance          procedure.                   this         procedure              does        not
                affect        any        tither     rule        or leglilation          of    the     I>er:irtment.


                                                                                                                              Very         truly         vour


                                                                                                                                                                                   (Î




                                                                                                                             : Martin          I .       [orn

                                                                                                                              ('ommissioner




                                                                                                                                                                                              1      7    0        0   1


            Correction Officers Benevolent Association                                                                                                          November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 43 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020



                                                                                    THECITY             OFNEWYORK

                                                            OFFICE                     OFLABORRELATIONS
                                                   40        Rector             Street,            New         York.           NY       10006-1705
                                                                                          http:!/nyc.govcolr



         JAMES       F. HANLEY
         ( 'omnissinrur
         MARGARET        M. CONNOR
         /·irst Ihymn romnissmner




                   March       25, 2009


                   Norman          Seabrook
                   President
                                        Officers'
                   Correction                               Benev       olent        Association
                   75 Broad         Street
                   Suite    0810
                   New      York.       New         York        10004-24I5


                   Dear     Mr.     Seabrook:


                   On   February             19,     2009.         we infomled                you    that      an      unspecified              credit    from       the     partial
                                                                   management"
                   discontinuation             of       "unit                                   would       be      available           to     the    Correction           01Ticers
                   Benevolent            Association.


                   Please      be advised            that     we      have         subsequently         calculated            that    credit      to be 0.07%.


                   Accordingly.            effective            January            1, 2009.    we are proposing    a welfare     fund increase     in the
                   amount         of $35.00          per annum               for     active   employees    that would   be fully     funded   by  the
                                                                                                        management."
                   0.07%       credit     derived           from       the reduction           in "unit                     This would      fully
                   expend       the available               credit.


                   !f the above          accords           with       your      understanding.           please         execute         the signature         line    provided
                   below.


                                                                                                                       Very     truly        yours.




                                                                                                                     James           F. Ilanley


                   AGREED           AND         ACCEPTED                     ON BEliALF               OF COBA




                               Norman          Seabrook
                               President




                   DOC t Imt Management- Din×mtion of Credit (2)

                                                                                                                                                                               1       7 O 0
                                                                                                                                                                                               1

         Correction Ofñcers Benevolent Association                                                                                               November l. 201 I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 44 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                            THE          CITYOF                   NEW YORK

                                                                    OFFICE                        OFLABORRELATIONS
                                                          40        Rector              Street,                New            York,             NY          10006-1705
                                                                                                    http://nyc.gov/olr



      JAMES      F. H ANLEY
        amnissioner
      MA RGA RET M. C ONNOR
      H rst thymo         Comnissioner




       Nonnan             Seabrook
       President
                              Officers'
       Correction                                  Benevolent                Association
       75     Broad         Street.       Suite        810
       New        York.       N.Y.           10004


       Re:        COBA           Agreement                   for     the     period          of     November                 l.   2009         to     October              31,       2011     - Change                 of     Sick
                 Leave        Language


       Dear       Mr.      Seabrook:


                       The     sole       intent       of     the     change           in    the     sick      leave      language               in    Article            X.     Section        2 of      the        October
       l.     1991      - March           31.      1995        Agreement               was         to acknowledge                    enactment                of    Section                                of     the        New
                                                                                                                                                                                      9-117.1(a)
       York        City      Administrative                    Code          which          allows          Correction              Officers           to      continue              to exclude           line         of    duty
       sick      leave       payments              from        gross         income              in accordance               with          Internal         Revenue               Code        Section           104         (a)(1)
       and       Section        1.104        (b)    of the          Internal          Revenue             Service        Regulations.


                      Please          be assured             that     the      1987-90             Police      Agreement                   varied       in the            same       manner        from          the        1984-

       87     Police         Agreement               as did          the       Correction                Officers        Agreement,                   and          that     there       was     no      intent          to     nor
       does       it deprive           any      Correction                 Officer          of    any      benefit       nor        diminish            any         benefit,          but   rather        to     keep          and
       further       an existing             benefit.


                      The      sick       leave         provisions               of     Article           X,       Section          2 (i)       and         (ii)     of     the       2007-2009            Correction
       Officer         Agreement                have        no other           purpose.            nor     shall     they         have       any      other         use.       but    to continue           the        benefit
       therein        previously             contained.



                                                                                                                      Very         truly      yours.




                                                                                                                     James           F. Hanley




                                                                                                                                                                                                                 1          700      J
                  Correction Officers Benevolent Association                                                                                                               November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 45 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                        THE      CITY       OF NEW             YORK

                                                                   OFFICE                  OFLABORRELATIONS
                                                       40           Rector          Street,             New        York,        NY        1 0006-1              705
                                                                                              http://nyc.gov/olr



       JAMES      F. HANLEY
        omrri ssioner
       MARGARET             M. CONNOR
       R rst Deputy Comni ssioner




        Norman             Seabrook
        President
                              Officers'
        Correction                                Benevolent              Association
        75    Broad         Street,       Suite      810
        New        York,       N.Y.          10004


        Re:     COBA          Agreement               for     the    period       of November              1, 2009         to October          31.     2011


        Dear       Mr.      Seabrook:


                      This      is to confim1                our    mutual        understanding            and     agreement            that    during        the   first   five   (5)    years    of

        service,         Correction               Officers          hired       after    June      30,    1993       shall     have       the        option    to    use    up     to    three    (3)

        compensatory                  time    days      per        year      as vacation        days.




                                                                                                            Very      truly    yours,




                                                                                                            James       F. Hanley




        AGREED               AND          ACCEPTED                   ON BEIIALF                 OF COBA



        BY:
                      Norman            Seabrook
                      President




                                                                                                                                                                              1
                                                                                                                                                                                    7001
              Correction Officers Benevolent Association                                                                                         November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 46 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020
                                                                                         THE      CITY0FNEW                      YORK

                                                                OFFICEOFLABORRELATIONS
                                                       40       Rector               Street,           New          York,        NY          10006-1705
                                                                                               http://nyc.gov/olr



        JAMES      F. HANLEY
          omnissioner
        MARGARET               M. CONNOR
        Rrst lkputy        Comnissione




         Nonnan            Seabrook
         President
                               Officers'
         Correction                                Benevolent              Association
         75     Broad       Street,        Suite      810
         New       York,         N.Y.         10004


         Re:            Re:     COBA           Agreement             for     the    period       of November            1, 2009       to October            31,       2011


         Dear      Mr.      Seabrook:


                        This        is   to     confirm         our          mutual                                    and       agreement           that         a     Labor-Management
                                                                                             understanding
         Committee               will    be established               with         the   Union      and    the      Department          of     Correction             to resolve         sick   leave
         and     IIealth        Management                Division           issues.


                        If the     above       accords        with         your      understanding,           please        execute      the     signature            line   provided.



                                                                                                            Very      truly    yours,




                                                                                                            James       F. Hanley




        AGREED                 AND       ACCEPTED                ON BElIALF                      OF COBA




                        Norman           Seabrook
                        President




                                                                                                                                                                                     17001
                  Correction Officers Benevolent Association                                                                                         November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 47 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                                  THE          CITY          OF NEW                Y ORK


                                                                          OFFICEOFLABORRELATIONS
                   b:i                                         4 0         Re ct or             St     reet    ,    New           York         ,    NY       1 0006-1               705
                 472                                                                                      http://nyc.gov/olr



        JAMES      F. HANLEY
        ( ùmnissioner
        MARGARET                 M. CONNOR
        li at ller:          t un:nis.s:n•:.r




         Norman              Seabrook
         President
         ('orrection               Officers           Benevolent                   Association
         75 Broad                Street,        Suite     810
         New          York,         NY      10004


         Re:            COBA               Agreement                 for        the   period         November              1. 2009        to October               31.    2011


         Dear         Mr.        Seabrook:


                        The         City        and      the     COBA                 recognize           that,       pursuant          to Administrative                   Code         Section         12-127,      the

         City      is obligated                 to pay         for        the     cost    of    line     of    duty     injury        prescription                drugs     for     CORA            members.         The
         parties        further            recognize            that        a significant               number          of    COBA            members              have     utilized          the     COBA      llealth
         and       Welfare            Fund        to pay         for        these        prescription              drugs      without           reimbursement                  by    the      City.      The    COBA
         agrees             to     waive           any         and          all       claims           retroactively              and         prospectively                against            the     City     for    the
         reimbursement                     of    the cost            of     line      of duty        injury        prescription           drugs.


                        If the        above           conforms                  to your        understanding,                please      execute            the    signature           line    below.



                                                                                                                           Very       truly        yours,




                                                                                                                        Óames           F. Hanley


         AGREED                  AND          ACCEPTED                          ON BEllAl.F                   OF COBA




                        Norman              Seabrook
                        President




                                                                                                                                                                                                    17001
             Correction Officers Benevolent Association                                                                                                            November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 48 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020
                                                                                    THECITYOFNEWYORK

                                                           OFFICEOFLABORRELATIONS
                                                  40           fbctor             Street,           New          York,       NY        10006-1705
                                                                                            http://nyc.gov/oir



       JAMES      F. HANLEY
       ( ommissioner
       MARGARET           M. CONNOR
       / i rst Deputy t omns ssioner




        Norman          Seabrook
        President
        Correction         Officers          Benevolent             Association
        75 Broad         Street.      Suite     810
        New      York.      NY       10004


        Re:           COBA         Agreement             for    the      period      November             1. 2009        to October       31.    2011


        Dear     Mr.     Seabrook:


                      Effective        the     date       of     approval            of      the   2003-2005             COBA          agreement.          employees              who        have
        transferred         from      the     uniformed               service       of      the    New     York      City     Police      Department             and   the        New        York

        City     Fire     Department             shall         be     treated        in     the    same      manner         as    if   they     had       been    a member              of     the
        uniformed          service       continuously                   tor   the    purpose         of   calculating         increments            and    longevity         adjustments
        only.



                                                                                                          Very     truly    yours.




                                                                                                          James      F. Ilanley




                                                                                                                                                                             1i         00           1

                Correction Officers Benevolent Association                                                                                      November 1. 2011 to February 28. 20I9
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 49 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                           THECITYOFNEWYORK

                                                                       OFFICEOFLABORRELATIONS
                    ,,                                      40         Rector            Street,           New               York,        NY      10006-1705
                                                                                                   http://nyc.gov/olr



          JAMES       F. HANLEY
          ( 'omniSSioth'r
          MARGARET               M. CONNOR
          Mrst 1hputy       Comnissioner




           Norman           Seabrook
           President
           Correction             Officers         Benevolent             Association
           75     Broad      Street,           Suite   8 I0
           New      York,          NY      10004


           Re:            COBA            Agreement              for    the     period      November               1, 2009           to October        31.   2011


           Dear     Mr.      Seabrook:


                          This      is    to    confirm          our     agreement             to     establish          a labor         management            committee       to   discuss    the

           following             items:


                                                       a.               Rikers       Island         Security,           Women's           facilities
                                                       b.               evaluation           of probationary                   Correction         Officers
                                                       c.               some       notice          on transfers
                                                       d.               environmental                 issues
                                                       e.               access       to personnel               files
                                                       f.               parking          at Borough             facilities
                                                       g.               jury     duty




                                                                                                                  Very         truly    yours.




                                                                                                                  James         F. Hanley


           AGREED            AND           ACCEPTED                    ON BEHALF                    OF COBA




                         Norman           Seabrook
                         President




                                                                                                                                                                                    17001

             Correction Officers Benevolent Association                                                                                                November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 50 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                      THECITYOFNEWYORK

                                                               OFFICEOFLABORRELATIONS
                                                       40         Rector            Street,           New           York,            NY     10006-1705
                                                                                              http://nyc.gov/olr



     JAMES       F. HANLEY
     ('omnissioner
     MARGARET             M. CONNOR
     Hrst Ikputy         t 'amnissioner




      Norman             Seabrook
      President
      Correction            Officers          Benevolent              Association
      75    Broad         Street,        Suite      810
      New       York,       NY       10004


      Re:           COBA            Agreement               for    the     period      November               1, 2009       to October             31.     201       1


      Dear      Mr.       Seabrook:


                    This      is    to      confirm         our      agreement            to     establish          a labor          management                  committee           to    discuss      the
      impact        of     increased             productivity.              The      committee             will    explore           proposals           for     increased         productivity          by
      Correction            Officers.               Mutually             agreed       upon       proposals           may        be     discussed               for   implementation.                 After
      implementation                   of    any       agreed         upon          proposal,        the      parties        may       discuss           application          of     the     results         of
      implementation.


                    If this     accords            with     your         understanding,             please        execute        at the     line     below.



                                                                                                             Very       truly    yours,




                                                                                                             James       F. Hanley


      AGREED               AND         ACCEPTED                    ON BEIIALF                   OF COBA




                    Norman           Seabrook
                    President




                                                                                                                                                                                          17001
               Correction Officers Benevolent Association                                                                                                 November l. 201I to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 51 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                        THECITY                    OFNEWYORK

                                                                   OFFICEOFLABORRELATIONS
                                                            40       Rector           Street,           New                York,            NY      10006-1705
                                                                                                http://nyc.gov/olr



         JAMES      F. HANLEY
         ( ommissioner
         MARGARET         M. CONNOR
         N rxt I ).puty ( ammi rsioner




          Norman            Seabrook
          President
          Correction           Officers           Benevolent              Association
          75     Broad       Street.       Suite       810
          New        York.         NY      10004


          Dear       Mr.     Seabrook:


                    Re:            CORA           Agreement              for    the   period       November                  1, 2009         to October          31,      2011


          Dear       Mr.     Seabrook:


                    This      is to       confirm           our    mutual         understanding               and          agreement             regarding          Article        XII      of    the    above
          Agreement.                 If    the     stabilization               fund    referred        to     in     Article          XII      does        not     have       suflicient          monies        to
          maintain           the    then     current         level       of health       insurance           benefits              provided         under        GHI-CBP/Blue                    Cross      plan,
          payroll          deductions            in   the    appropriate              amounts        shall         be      taken       from        employees           and       retirees        enrolled       in
         such       plan      unless        agreement                is reached         on      a program               wide        basis     to    take     the    needed          monies          from      the
         contributions              to the       welfare          fund     provided          in Article            XIII       of the    above         Agreement.



                                                                                                            Very          truly     yours,




                                                                                                             ames          F. Hanley




         AGREED               AND          ACCEPTED                   ON BEIIALF                 OF THE             COBA




                       Nom1an             Seabrook
                       President




                                                                                                                                                                                            17001
            Correction Officers Benevolent Association                                                                                                 November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 52 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                                 THE            CITY               OF       NEW             YORK

                                                                         OFFICE                         OFLABORRELATIONS
                                                             40           Rector               Street,                    New              York,               NY            10006-1705
                                                                                                          http://nyc.go                    v/olr



     JAMES       F. HANLEY
     t 'ommissioner
     MARGARET                M. CONNOR
     N rst t hy    g      Comnissioner




      Norman              Seabrook
      President
                                Officers'
      Correction                                      Benevolent                  Association
      75     Broad         Street.           Suite         810
      New        York,          NY          10004


                       Re:        COBA            Agreement                   for    the       period          of         November                    1. 2009           to October               31.       2011


      Dear       Mr.       Seabrook:


                     This          is to confirm                    the     mutual            understanding                         of     the        parties          with        respect          to the             above         captioned
      Agreement.

                                                                                                                                                                                                              management"
                     The           Department                 of       Correction                plans           to        expand                the     application                 of        "unit                                              on        a
      phased-in              basis.


                     The          Depanment                   reserves   its rights                       to         staff         its     facilities             in       accordance                  with        the         needs         of     the
                                                                  management"
      Agency.             To       this        end.    "unit                                            shall         not         impede              the   assignment                    of    staff.        at the           discretion              of
      management.                     between               and/or           among             units       in         a      facility            under           unit         management.                         The          terms         of     the
              time"
      "travel                        sideletter             shall         continue            to apply               in     instances                 where          a Correction                   Officer             is assigned                to a
      location           outside            his/her         parent          command.                   except             for      field        assignments.


                     The          Department                 of      Correction                will       schedule                  vacations               in       the      most         efileient           and           cost-effective
      manner           (i.e..        "vacation               smoothing").                     Vacation                    picks          shall         be     based           on     seniority                by       tour         within          the
      command                to      assure           to     the         greatest           extent         practicable                      an         even          distribution                by        tour         in     each          of     the
      respective             vacation             picks.          that      is. no more                 than         ten         percent          of the         command                  by tour           per        pick.


                    In       the      event           that         unit       management                        is        not       implemented,                        or     discontinued                       at     management's
     discretion              after        implementation,                         the     vacation               scheduling                      modifications                     shall        nevertheless                    continue               to
     apply.          In      such         an     instance,               however.             the       parties              agree         to     reopen             the      contract              on     a limited                basis         with
     respect        to negotiations                        on an alternate                    disposition                  of      the     savings             associated              with         this      issue.



                   Nothing                contained               herein          shall        limit      or diminish                      the         Employer's                  or the        Union             s rights            pursuant
     to     §l2-307(b)                 of       the    New             York          City        Collective                       Bargaining                   Law,           except           as        specifically                 provided
     herein.           Notwithstanding                         this.        the     Union              waives              its     right         to    raise         any      claims           of      any        nature            relating           to
     this     vacation             scheduling                modification                   including,                    but      not     limited             to.      a claim           of    practical               impact          relating
     to this      scheduling                   modification,                 and        the     Union            agrees             that        all    matters             subject          to bargaining                      have      been


                                                                                                                                                                                                                                1      700                      1


                Correction Officers Benevolent Association                                                                                                                            November 1.2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 53 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020


           disposed                   of         in      this        Agreement.                        Notwithstanding                         this,         a    claimed             violation,            misinterpretation,                               or
           misapplication                              of the        vacation              scheduling              modification                  may           be the         subject        of    a grievance.


                            The             Employer                   and         the     Union           agree         to convene                a labor-management                               meeting               at the       request               of
           either       party               to        meet        and        confer            on     issues       that         may      arise         from        the    implementation                       of        unit     management
           in     the    various                       facilities.             The         Office          of     Labor              Relations           will       send         a representative                        at     the   request                of
           either       party.


                            The             Employer                   and         the      Union           understand                  and      agree           that     in     the      event        that         any         aspect          of         this
           agreement                       is     contingent                   on        the         amendment                  of     Section           9-1 I6          of     the       Administrative                        Code            for         the
           purpose               of        effectuating                     this     agreement,                  then          the    Union        shall          cooperate             and        assist      the         Employer                   in     its
           efforts       to achieve                         the      necessary                 amendment,                  if any.        subject            to approval                by    both      the         City        and       the       union
           of    the    language                       and        other       terms            of the      said     legislation.


                            If    any             part       of      this     Agreement                   is found              by     a Court          of       competent              jurisdiction                to     be     invalid,             then
           the      terms             of        this      Agreement                   in       its    entirety          will         immediately                 terminate             and        be   given          no        further         effect.
           In such          event,                the      parties           agree         to negotiate                 immediately                over          substitute            savings         to be achieved.


                         if       the           above           accords             with        your       understanding.                     please         execute            the     signature           line         provided               below.


                                                                                                                                          Very         truly       yours.




                                                                                                                                         James          F. 1lanley




           AGREED                     AND               ACCEPTED                         ON          BEHALF              OF COBA




                         Norman                        Seabrook
                         President




                                                                                                                                                                                                                                                1      700         1


                Correction OfficersBenevolent Association                                                                                                                             November 1, 201 1 toFebruary 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 54 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                      THE        CITY       OF       NEW        Y ORK


                                                               OFFICE                     OFLABORRELATIONS
                                                        40         Rector           Street,           New           York,        NY           10006-1705
                                                                                              http:/.nyc.gov/olr



         JAMES      F. HANLEY
         < omnissioner
         MARGARET               M. CONNOR
         Fi rst I )qmn      t omnini.       n.r




          Norman            Seabrook
          President
                                Officers'
          Correction                               Benevolent            Association
          75     Broad       Street           Suite    810
          New       York.        New        York       10004


          Re:     COBA           Agreement            for    the    period      of November               1. 2009       to October             31.   201I


          Dear       Mr.     Seabrook:


                         This       is   to       confirm          our      mutual        understanding                and      agreement             that    a     Labor-Management
          Committee              will    be established              with     the     Union        and    the      Department            of    Correction         to discuss   the   subject
          of    nutrition        as it applies         to the       meals      made       available         to Correction            Officers.




                                                                                                           Very       truly     yours.




                                                                                                           James        F. IIanley




                                                                                                                                                                               17001
                  Correction Officers Benevolent Association                                                                                         November 1, 201I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 55 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                             THECITYOFNEWYORK

                                                                      OFFICEOFLABORRELATIONS
                                                             40         Rector           Street,          New          York,        NY      10006-1705
                                                                                                   http://nyc.gowolr



         JAMES          F. HANLEY


          MARGARET             M. CONNOR
          11ru [ >run        « o•nni ni,ma




           Norman            Seabrook
           President
                                   Officers'
           Correction                                   lienevolent            Association
           75 Ilroad           Street               Suite   810
           New        York.        New         York         10004


           Re:    C013A            Agreement                for   the    period        of November              1. 2009        to October        31.    2011


           Dear       Mr.      Seabrook:


                            Ihis      is       to     confirm           our        mutual      understanding              and       agreement             that         a    1.abor-Management
           Committee                will       be     established             with     the    Union       and    the    Department              of    Correction             to   discuss     ways      to
           mitigate          the     initial         cost    impact           on     newly    appointed          Correction          Ollicers          who       are       required     to   purchase
           uniforms           and      related          equipment.



                                                                                                                Very      truly    yours.




                                                                                                                James       F. lianley




                                                                                                                                                                                      17001
             Correction Officers Benevolent Association                                                                                              November 1, 201 1 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 56 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020
                 .""
                                                                                                THECITYOFNEWYORK

                                                                          OFFICEOFLABORRELATIONS
                        ,,,                                   40            Rector           Street,             New         York,          NY       10006-1705
                                                                                                        http://nyc.gov/oir



        JAMES        F. HANLEY
         ( 'ommissioner
         MARGARET                 M. CONNOR
         H rst 1)eputy Commissioner




          Nonnan                Seabrook
          President
                                      Officers'
          Correction                                      Benevolent                Association
          75      Broad          Street            Suite      810
          New          York.           New        York       10004


          Re:      COBA                Agreement             for     the     period        of   November            1, 2009         to October            31,       201I


          Dear         Mr.       Seabrook:


                              Effective           as soon          as practicable.              a member           injured         in the    line    of     duty,          and        whose         claim       is found
         to     be compensable                      by     the      1.aw      Department,                who     requires          medications             to treat             the    illness          or injury          will
         have          all     related       costs        of such           medications               covered      in the      same        manner          then        in effect             immediately                prior
         to     the      agreement                between           the      City      and      the     COBA       that      COBA           members             will        utilize          the    COBA            llealth
         and       Welfare                Fund       to     pay       for     prescription              drugs      without          reimbursement                    of     the       cost         of    line    of       duty
         injury          prescription               drugs         by the       City.


                              Iipon       reverting           to      the        above          procedure,          the      existing         side         letter          in     the        contract           shall         be
         superseded.                    IIowever.            the     COBA             agrees          to waive     any       and     all   claims      retroactively                    against           the   City        for
         the      reimbursement.


                              If the    above        accords          with          your     understanding,            please         execute        the     signature                line     provided.



                                                                                                                     Very      truly       yours,




                                                                                                                     James         F. Hanley


         AGREED                        ND ACCEPTED                          ON       BEHALF             OF COBA



                             Norman          Seabro2
                             President




                                                                                                                                                                                                                      1     700    1



                   Correction Officers Benevolent Association                                                                                                       November I. 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 57 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                                  THE        CITY         OF NEW              Y ORK


                                                                       OFFICE                          OFLABORRELATIONS
                                                            40           Rector              Street,              New           York,            NY      10006-1705
                                                                                                        http://nye.govlolr



        JAMES        F. HANLEY


        MARGARET                  M. CONNOR
        /J r st t h¡nin       t    mna afor;er




         Norman               Seabrook
         President
                                    Officers'
         Correction                                     llenevolent              Association
         75    llroad             Street      - Suite       810
         New        York,           New          York       10004


         Re:     COllA              Agreement              for    the         period       of     November                1, 2009       to October          31,     2011


          Dear          tr.       Seabrook:


                          The Department                     of       Correction                 has    established           a category           of    Correction          Officers           designated            on
                           assignment."
         "special

                                                                                                                                                                                 assignment"
                          the         designation                of       certain           Correction               Officers           detailed         on       "special                                   in       the
          Department                 of Correction                shall        be in the           sole      discretion         of the       Commissioner.


                          The        number             of employees                 eligible          for    such    designation             shall      not      exceed     4.9200        of    the    budgeted
         positions                in the    bargaining                unit.

                                                                               Assignment"
                                                            Special
                                           4th     Year      Step                           12%        (an     additional         3%)
                                           3rd     Year      Step                          90'o (an          additional         3%)
                                           2nd      Year     Step                          6% (an additional                    3%)
                                           1st Year         Step                           3°'o


                          The         affected            employee               s     initial         receipt       of     special          assignment             pay      shall       commence                 upon
         completion                  of six       (6)    months           of satisfactory                 performance               in the     special         assignment            designation.



                                                                                                                                Very     truly     yours,




                                                                                                                                 James        F. Hanley


         AGREED                    AND          ACCEPI            E.D ON             BEHAl.F                 OF COBA




                          Norman            Seabrook
                          President
                                                                                                                                                                                                       '7   rr
                                                                                                                                                                                                 1      /   u     0      1
               Correction OfUcers Benevolent Association                                                                                                          November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 58 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                   ng,                                        OFFICE                        OF LABOR                           RELATIONS
                                                                                      40 Rector   Street, New York,        N.Y.   10006-1705
                                                                                                          nyc.gov/olr




              ROBERT W. LINN                                                                                                                  MAYRA E. BELL
              Commissioner                                                                                                                    General Counset
              RENEE CAMPION                                                                                                                   GEORGETTE       GESTELY
              First DepuOt C-÷mr                                                                                                              Director, Employee BeneRts Pmgram
             CLAIRE LEVITT
             Deputy Commissbner
              Health Cere Cost Menägâmäñt




           Elias     Husamudeen
           President
                                 Officers'
           Correction                               Benevolent            Association
           75 Broad            Street     - Suite      810
           New      York,        New         York      10004


           Re:           COBA            Agreement           for   the period           of November         1, 2011      to February      28, 2019


           Dear     Mr.        Husamudeen:


                         This       is     to   confirm            our      mutual        understanding          and     agreement        that      a   Labor-Management
           Cam=ittee              will     be established                with   the     Union     and     the   Department        of   Correction       to   discuss   ways   to
           reduce        the    cost      of purchasing            uniforms.


                                                                                                        Very     truly   yours,




                                                                                                        Robert      W.     i




           AG                            D AC           TED        ON BEHALF                OF COBA


           BY:                  A.                    //a

                               ias Husam             een
                         President




                                                                                                                                                               1   7 0 0
             Correction Officers Benevolent Association                                                                                                                        f
                                                                                                                                         November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 59 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                           OFFICE                          OFLABORRELATIONS
                                                                                 40 Rector          Street, New York,       N.Y.    10006-1705
                                                                                                            nyc.gov/ole




             ROBERT W. LINN                                                                                                                     MAYRA E. BELL
             Comm/se/oner                                                                                                                       General Counsel
             RENEE CAMPION                                                                                                                      GEORGETTE       GESTELY
             First DepuV Commissioner                                                                                                           Direoidt, Employee Benellis Program
             CLAIRE LEVITT
             DepuQ Commissioner
              Health Care Cost Management




           Elias   Husamudeen
           President
                               Officers'
           Corection                               Benevolent            Aussiation
           75 Broad          Street,       Suite     810
           New     York,       NY          10004


           Re:         COBA            Agreement           for     the period          of November          1, 2011      to February         28, 2019


           Dear    Mr.       Husamudeen:

                                                                                         parties'
                       This       letter      serves       to     confirm        the                    mutual      üñderstsuding            concerning       the    issuance         of
                               letters"
           "good       guy                    by     the   Department             of    Correctica.          The    Department,         in     consultation     with     the    New
           York     City      Law          Department,            will    develop         criteria     for the Department      to consider               when       deciding     if    a
                                                                                               letter"
           Correction          Officer        will    be issued          a "good        guy               upon his or her retirement.


                       If the above            accords          with     your   understanding,            please     countersign       below.




                                                                                                        Sincerely




                                                                                                        Robert      W.    Linn




           ACCEP                              AG                  ON BEHALF                OF COBA


           BY:                         ,   m               Qas
                       Was             usamudee
                       President




            Correction Officers Benevolent Association                                                                                   November 1, 201 I to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 60 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                    9f,                                          OFFICE                          OF LABOR                                   RELATIONS
                                                                                      40 Rector             Street, New York,            N.Y.   10006-1705
                                                                                                                    nyc.gov/olr




               ROBERT W. LINN                                                                                                                                   MAYRA E. BELL
               Commissioner                                                                                                                                     General Counsel
               RENEE CAMPION                                                                                                                                    GEORGETTE       GESTELY
               First Deputy Commissioner                                                                                                                        Director, Employee Benefits Program
               CLAIRE         LEVITT
               Deputy Commissioner
                Health Cate Cost Management




            Elias     Husamudeen
            President
                                    Officers'
            Correction                               Benevolent             Association
            75 Broad              Street       - Suite 810

            New       York,         New York                10004


            Re:             COBA              Agraement         for   the period         of November                    1, 2011     to February          28,      2019


            Dear      Mr.         Husamudeen:


                           This       is to confirm             our   mutual         under:'.-.ading               and agrccacnt     regarding   the Labor-Management
                                                                                                                 parties'
            Co-.s-it'-::             on        Facilities       created       pursuant           to        the             2011-2019      Memorandum       of Agreement.
            Within          six      (6)       months         after   the     date     it    fifst         conicacd,         the     Committee             will     issue     a report    to   the
            Commissioner                      on   the      matters    discussed            by       the     en--*-e,              including       any      recom=ended              changes       or
            improvamenta                      to locker       room    or bathroom                facilities.        The      Commissioner                will     issue     a response    within

            ninety         (90)     days        of receipt       of the Cammittee's                   report.


                                                                                                                 Very      truly    yours,




                                                                                                                 Robert       W.     L




            AGREE                              A     C      PTED      ON BEHALF                   OF COBA


            BY:                      ......              LA3 fàtyv
                      11i             H              udeen
                           President




                                                                                                                                                                                 1
                                                                                                                                                                                      700           1
            Correction Omcers Benevolent Association                                                                                                November 1, 201 1 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 61 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                      ,                                     OFFICE                   OFLABORRELATIONS
                                                                               40 Rector   Street, New York,       N.Y.    10006-1705
                                                                                                   nyc.gov/olr




           ROBERT W. LINN                                                                                                                 MAYRA E. BELL
           Commissioner                                                                                                                   General Counsel
           RENEE CAMPION                                                                                                                 GEORGETTE       GESTELY
           First Deputy Commissioner                                                                                                     Director, EmployeeBenefits Program
           CLAIRE          LEVITT
           Deputy Commissioner
            Health Care Cost Management




         Elias     Husamudeen
         President
                                Officers'
         Correction                                Benevolent        Association
         75 Broad          Street-           Suite    810
         New       York,        New         York      10004


         Re:          COBA            Agreemcat             for   the period     of November       1, 2011       to February       28,     2019


         Dear      Mr.     Husamudeen:


                      This        is to confirm           our     mutual   understanding         and     agreement        that    DOC       will     establish          a Medical
         Practice          Review            Commi"ce,            which    shall  include       a representative           from     the     Union,          to       conduct   fact

         finding          and      issue       reca==andations                 for   improved      medical        practices        at     the      Health            Management
         Division.




                                                                                                Very     truly   yours,




                                                                                                Robert      W.   Linn




         AGREED                                       PTED        ON BEHALF           OF COBA


         BY:
                            as    H            udeen
                      President




                                                                                                                                                                 l  0 J70
          Correction Officers Benevolent Association                                                                              November 1, 201 I to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 62 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                        OFFICE                      OFLABORRELATIONS
                                                                              40 Rector     Street, New York,         N.Y.     10006-1705
                                                                                                    nyc.gov/olz




           ROBERT W. LINN                                                                                                                  MAYRA E. BELL
           Commissioner                                                                                                                    General Counsel
           RENEE CAMPION                                                                                                                   GEORGETTE       GESTELY
           First Deputy Commissioner                                                                                                       Director, EmployeeBenerds Program
           CLAIRE          LEVITT
           Deputy Commissioner
            Health Care Cost Management




         Elias     Husamudeen
         President
                             Officers'
         Correction                         Benevelent             Association
         75 Broad          Street     - Suite 810

         New       York,      New        York       10004


         Re:          COBA           Agrecment         for   the period         of November         1, 2011        to February        28, 2019


         Dear      Mr.     Husamudeen:


                      This      is to confirm          our   mutual          undere'-£ñs          and     ag=emet            that    the   parties        will   convene,         at
         the     Union's       request,         a Labor-Management                 cc==ittee        which         shall    inninda                                    from       the
                                                                                                                                       repmsentative(s)
         Mayor's           Office     of    Labor      Relatiõüs        to    discuss      any   impact      on     C.O.B.A.         memhars         of     changes       in the
         Department's               headcount
                      .


                                                                                                 Very     truly     yours,




                                                                                                 Robert      W.     Linn




         AGRE                         ACC            TED     ON BEHALF               OF COBA


         BY:
                             s Husamu            een
                      President


                                                                                                                                                                      1      7   0     0   1


         Correction Officers Benevolent Association                                                                                  November 1. 201 1 to February 2K 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 63 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                  ~s                                            OFFICE                       OF LABOR                                    RELATIONS
                                                                                     40 Rector     Street, New Yoxk, N.Y.                    10006-1705
                                                                                                           nyc.IIov/olr
               97er3ad

               ROBERT W. LINN                                                                                                                              MAYRA E. BELL
               Commissioner                                                                                                                                General Counsel
               RENEE CAMPION                                                                                                                               GEORGETTE       GESTELY
               Font Depuly Commissioner                                                                                                                    Director, Emplbyee Benetlts tarogram
               CLAIRE LEVITT
               Deputy Commissioner
                Health Cem Cost Management




          Elias    Husamudeen
           President
                                 Of6cers'
           Correction                           Bea~v~ksst                  Association
           75 Broad            Street    â€”Suite 810

          New      York,         New York               10004


          Re:           COBA            Agreement               for    the period         of November         1, 2011         to February            28,    2019


          Dear     Mr.         Husamudeen:


                        This       is    to     ~st~~                 our   mutual        underste~rIIno            and       agre~mens             that     a   Labor-Management
          c~~~~~~               will     be e«~I        Itst     ~~ with       reprs66uaativea          of the Department                    of Correction         and   the C.O.B.A.
          to    study      and         review      the         current       grievance        pro~m               with      the     intent     of     u~vosvping         proceumcs      to
          expedite        the process.


                                                                                                           Very     truly      yours,




                                                                                                           Robert        W.       Linn




          AGRE                            AC                     D ON BEHALF                  OF COBA


          BY:
                          li            us am      een
                        President




                                                                                                                                                                             1700y
            Correction Officers Benevolent Association                                                                                              November I, 20I l to February 2', 20 I 9
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 64 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                9f,                                         OFFICE                       OF LABOR                                  RELATIONS
                                                                                   40 Rector    Street, New York,             N.Y.      10006-t705
                                                                                                        nyc.gov/olr




            ROBERT W. LINN                                                                                                                          MAYRA E. BELL
            Commissioner                                                                                                                            General Counsel
            RENEE CAMPION                                                                                                                           GEORGETTE       GESTELY
            First Depu(y Comm!cs|raner                                                                                                              Director, Employee Benefits Program
            CLAIRE          LEVITT
            Deputy Commissioner
             Health Care Cost Management




          Elias       Husamudeen
          President
                               Officers'
          Correction                              Benevolent            Association
          75 Broad           Street       - Suite     810
          New     York,        New York               10004


          Re:           COBA           Agreement            for   the period          of November         1, 2011        to February          28, 2019


          Dear    Mr.        Husamudeen:


                        This      is      to     confirm          our     mutual        understandng              and       agreement          that     the    Union     and   the
          Department              shall        establish      a joint       crst        "ee    which      shall      meet          on   a regular      basis    to   discuss   and
          consider          appropriate           means       of resolving          health     and   safety       issues.


                        .


                                                                                                       Very     truly       yours,




                                                                                                       Robert       W.      Linn




          AG                              A          PTED         ON BEHALF               OF COBA


          BY.
                             a§   H               deen
                       President




                                                                                                                                                                     1700            1

           Correction Officers Benevolent Association                                                                                        November 1, 201 I to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 65 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                 9í,                                                  OFFICE                                OF LABOR                                      RELATIONS
                                                                                                   40 Rector          Street, New York,              N.Y.     10006-1705
                                                                                                                              nyc.gov/olr




           ROBERT W. LINN                                                                                                                                                      MAYRA E. BELL
           Commissioner                                                                                                                                                        General Counsel
           RENEE CAMPION                                                                                                                                                       GEORGETTE       GESTELY
           First Deputy Commissioner                                                                                                                                           Director, Employee Beneñts Program
           CLAIRE  LEVITT
           Deputy Commissioner
            Health Care Cost Management




         Elias        Husamudeen
         President
                                  Officers'
         Correction                                       Benevolent              Association
         75 Broad              Street,         Suite         810
         New          York,       NY           10004


         Re:             COBA                Agreement               for    the period               of November                   1, 2011         to February              28, 2019


         Dear         Mr.      Husamudeen:

                                                                                          parties'
                 This         letter      serves           to confirm            the                        mutual         unders:sding                   concerning             the Rikers            Island     Central
         Arrest         Unit.


                 a.      In     order          to        provide          a safe         environment,                   the      Department             of    Correction               shall,     in     coordination
                         with          the    Bronx          District        Attorney's                Office,           create          a Rikers       Island       Central          Arrest      Unit      in order          to
                        more            effectively               pursue         re-arrest           for    aggravated                  harassment           and      assault         on Correction              Officers
                         committed                  by      inmates         while          incarcerated.


                 b.     Commanding                         Officers          shall         report,         as soon            as possible,           to the        Office        of    Commissioner                   and     to
                        the       Chief             of     the     Department                 that         an    assault          upon         a correction            officer         has      been      reported            to
                        him/her.               The         Office         of the Chief               of Security                shall     investigate         and      file    a complete              report     as soon
                        as possible                  to the         Office          of     the      Commissioner                        and    to the     Chief        of     the     Department.                The        full
                        report           shall           be signed          by      the     correction                officer       to acknowledge                   that     he/she       has     seen     the       report
                        and       he/she            may          append      a statement                   to such        report.


                 c.     The        Chief            of Security             shall         notify      the        correction              officer     of its readiness                 to assist        the correction
                        officer.              This         assistance            is intended                solely         to apply            to the      criminal           aspect      of     any      case     arising
                        from           such      assault.


                 d.     The        Department                     shall     be responsible                      for    collecting             data   on      every      Correction              Officer         assaulted
                        and       must         upon         request         provide           the Union                with       such        information/data.


                 e.     The        provisions                in Operation                 Order        52/89          shall       apply.




                                                                                                                                                                                                            1     7     0      0   1


         Correction Officers Benevolent Association                                                                                                                    November l. 20l I to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 66 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020



                   If the   above    accords    with     your   underc*anding,     please      countersign   below.




                                                                                 Sincerely,




                                                                                 Robert       W.   L




          ACCE                      A              ON BEHALF            OF COBA


          BY:                                          s--



                   President




          Correction OfTicers Benevolent Association                                                          November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 67 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                OFFICE                         OFLABORRELATIONS
                                                                                      40 Rector Street, New York,                    N.Y.    10006-1705
                                                                                                        nyc.gov/olr



               ROBERT W. LINN                                                                                                                               MAYRA E. BELL
               Commissbner                                                                                                                                  General Counsel
               RENEE CAMPION                                                                                                                                GEORGETTE GESTELY
               First Deputy Commissioner                                                ·
                                                                                                                                                            Director, Emphyee Beneñts Program
              CLAIRE LEVITT
              Deputy Commissioner
               Health Care Cost Management




                Elias   Husamudeen
                President
                                    Officers'
                Correction                               Benevolent            Association
                75 Broad          Street     - Suite            810
                New York,           New       York              10004


                Re:          COBA          Agreement               for     the period         of November                1, 2011      to February           28, 2019


                Dear    Mr.       Husamudeen:


                This    letter      serves          to    confirm            the    parties         understanang                regardiñg       Correction              Officer    vacation
                accruals.          Correction              Officers           who     accrued           the     incorrect         amount        of     vacation         during     the fifth
                calendar          year      after        their         appointment         shall    have    their                 accruals        corrected             pursuant     to     the
                                                                                           parties'
                previously         exicing          vacation             tables     in the            Collective                  Bargaining           Agreement.


                Effective         January        1, 2017,             Correction        Officers            shall     accrue     vacation       time     as follows:


                             a.            For      Correction             Officers         hired      before         January     1, 2009:


                                                          2.25        days    per month             (rate     of 27 days         per year)


                             b.            For   Correction                Officers         hired      on or after        January       1, 2009:


                                                          i.              During       the     first     5 years         of service:         1.083      days      per     month    (rate     of
                                                                          13 days      per year             (as rounded          to the nearest         full    day))


                                                          ii.             Following           the first        five     years     of service:        2.25      days      per month        (rate
                                                                          of 27 days          per year)




               COBA     Vacation         Side Letter (P. I of 2)




         Correction Officers Benevolent Association
                                                                                                                                                     November I, 201 I to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 68 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                          Very           urs,




                                                                          Robert   W. Linn




                AGREED                 ACCEP           D ON BEHALF   OF COBA


                BY
                              as Husam
                          President




                                                                                                                                  00     1

                COBA    Vacation Side Letter (P. 2 of 2)



          Correction Officers Benevolent Association
                                                                                                November 1, 201 I to February 28. 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 69 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                             THE       CITY     OF NEW YORK

                                                           OFFICEOFLABORRELATIONS
                                                      40       Rector        Street,          New      York,        NY    10006-1705
                                                                                  http://nyc.gov/olr


        ROBERT W. UNN
        Commurtomr




            May      5, 2014


            Harry     Nespoli
            Chair,     Municipal         Labor            Committee
            125 Barclay Street
            New York, NY 10007



            Dear     Mr.    Nespoli:

                                                    parties'
            This     is to confirm           the                    mutual    understanding            concerning        the fclicidag        issues:


        .   1.           Unless       otherwise         agreed to by the parties, the Welfare     Fund contribution     will remain
            constant       for the length            of the successor  unit agreements,   including   the $65    funded   from the
            Stabiliation          Fund       pursuant           to the 2005       Health       Bcacfits      Agreement         between       the City      of New
            York     and the Municipal                     Labor     Committee.


            2.           Effective       July 1, 2014, the Stabilizaticñ    Fund shall convey   $1 Billion to the City of New
            York     to be used         to support  wage increases     and other economic   items for the current round of
            collective    bargaining                (for    the period       up to and including  fiscal year 2018). Up to an additional
            total    amount  of $150               million         will   be available over the four year period from the Stabiliation
            Fund      for the welfare              funds,      the allocation          of which     shall      be determined        by the parties. Thereafter,
            $ 60 million          per year         will      be available       from     the Stabilization           Fund     for the welfare    funds, the
            allocation       of which          shall        be determined          by the parties.


            3.           If the parties            decide      to engage       in a cenwized              purchase       of Prescription        Drugs,     and
            savings        and efficiencies                are identified      therefrom,         there     shall   not be any reductica           in welfare       fund
            contributions.


            4.           There       shall    be a joint           cor±ze          formed       that will      engage       in a process     to select     an
            independent           healthcare              actuary,  and any other -r2      ly agreed upon                       EdditioEaI       outside     expertise,
            to develop         an âæ:-üñ:ing                 system to measure   and calculate   savings.




                                                                                                                                                                               7   O O   1
                                                                                                                                                                           1




             Correction Officers BenevolentAssociation                                                                                     November 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 70 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




           5.          The MLC            agrees       to generate          cumulative            healthcare       savings       of S3.4 billion             over    the
           course     of Fiscal         Years       2015       through      2018,        said savings          to be exclusive           of the monies              referenced
           in Paragraph             2 above
                                        and generated  in the individual   fiscal years as follows:    (i) $400 million    in
           Fiscal     Year         (ii) $700 million
                               2015;                  in Fiscal Year 2016; (iii) $1 billion     in Fiscal Year 2017; (iv)
           $1.3 billion    in Fiscal Year 2018; and (v) for every fiscal year thereafter,         the savings  on a
           citywide    basis in health care costs shall continue       on a recurring  basis. At the conclusion      of Fiscal
           Year 2018, the parties shall calculate                               the savings         realized     during   the prior          four-year         period.        In
           the event that the MLC has generated                                 more     than      $3.4   billion    in cumulative               healthcare         savings

           during   the four-year    period, as determined     by the jointly  selected healthcare                                                 actuary,  up to the
           first $365 million     of such additional   savings   shall be credited    proportic-stcly                                                to each union as a
           one-time    lump sum pensionable     bonus payment     for its members.     Should   the union desire to use
           these  funds for other purposes,   the parties shall negotiate    in good faith to attempt     to agree on an
           appropriate    alternative use. Any additional  savings    generated   for the four-year   period beyond the
           first    $365     million       will     be shared        equally   with the City               and the MLC            for the same              purposes       and
           subject        to the same         procedure           as the first $365 mhn,                       Addi+ica.al      savings          beyond       $1.3 billion         in
           FY      2018     that carry        over     into     FY 2019          shall    be subject       to negotiations             between        the parties.


           6.          The following    initiatives are among                             those      that the MLC            and the City           could     consider        in
           their    joint efforts  to meet the aforemm*io=ed                                annual        and four-year         cumulative            savings         figures:
           minimum           premium,             self-insurance,    dependent   eligibility     verification                          audits,     the capping          of the
           HIP      HMO rate, the capping                    of the Senior Care rate, the equalization                             formula,          marketing          plans,
           Medicare          Advantage,             and the more effective     delivery      of health care.



           7.             Dispute       Resolution


                              a.       In the event  of any dispute   under this agreement,     the parties shall meet and confer
                                       in an attempt   to resolve the dispute.   If the parties cannot resolve    the dispute, such
                                       dispute       shall     be referred          to Arbitrator         Martin      F. Scheinman               for resolution.
                              b.       Such       dispute       shall    be resolved            within    90 days.
                               c.      The    arbitrator      shall have            the authority         to impose          interim      relief     that     is consistent
                                                     parties'
                                       with    the               intent.
                               d.      The    arbitrator         shall    have      the authority    to meet           with     the parties          at such times            as the
                                       arbitrator       determines              is appropriate    to enforce           the terms          of this     agreement.
                               e.      If the parties           are unable          to agree      on the independent              health care actuary   described

                                       above,       the arbitrator          shall      select     the impartial       health      care actuary  to be retained    by
                                       the parties.
                               f.      The parties            shall     share    the costs        for the arbitrator          and the actuary               the arbitrator
                                       selects.




                                                                                                   2                                                                                    17   00



                Correction Officers BenevolentAssociation                                                                                          Novernber 1, 2011 to February 28, 2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                8    1:20-cv-05441-KPF Document 10-9 Filed 07/17/20 Page 71 of 71
                                                                     RECEIVED  NYSCEF: 07/14/2020




                      If the above        accords     with   your   understanding       and agreement,   kindly    execute   the signature
           line   provided.




                      Sincerely,




                      Robert       W. Linn
                      Commissioner




           Agreed     and AM©al              on behalf       of the Madpal          Labor   Cornmittee




           BY:

                      Harry    Nespoli,       Chair




                                                                                    3
                                                                                                                                             17001

           Correction Officers BenevolentAssociation                                                              November 1, 2011 toFebruary 28, 2019
